Exhibit 10.1

IN THE MATTER OF

THE MARKET CONDUCT EXAMINATION OF

THE MEGA LIFE AND HEALTH INSURANCE COMPANY,

MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND

THE CHESAPEAKE LIFE INSURANCE COMPANY

AGREEMENT COMPLETING AND CLOSING MULTISTATE EXAMINATION

A. Parties

This Regulatory Settlement Agreement Completing and Closing the MultiState
Examination of the above-referenced companies (“Closing Agreement”) is entered
into as of the Effective Date (defined below), by and among the above named
Insurance Companies and the Monitoring Regulators.

A.1. “The Companies” consist of the following three companies:

 

  •  

The MEGA Life and Health Insurance Company (“MEGA”),

 

  •  

Mid-West National Life Insurance Company of Tennessee (“Mid-West”), and

 

  •  

The Chesapeake Life Insurance Company (“Chesapeake”).

A.2. The “Monitoring Regulators” were designated as such and charged with
monitoring the Companies’ compliance with the Regulatory Settlement Agreement
between the parties, pursuant to Section G.2 of that Agreement, and comprises:

 

  •  

Director of the Alaska Division of Insurance, and

 

  •  

Insurance Commissioner of Washington State; and

 

  •  

Insurance Commissioner of the State of Oklahoma, and

 

  •  

Commissioner of Insurance of the State of Texas; and

 

  •  

The California Department of Insurance.

 

Page 1 of 9



--------------------------------------------------------------------------------

A.3. This Closing Agreement involves, as third party beneficiaries, the
“Participating Regulators”, which are made up of the insurance regulators of
each of the jurisdictions that signed on to the Regulatory Settlement Agreement
as Participating Regulators.

B. Scope of Agreement

B.1. The scope of this Closing Agreement is the findings contained in the
Multi-State Market Conduct Examination of The MEGA Life and Health Insurance
Company, Mid-West National Life Insurance Company of Tennessee, and The
Chesapeake Life Insurance Company for the examination period July 1, 2009 –
December 31, 2010 (“the Second Examination Report” or the “Second Report”), and
the application of Regulatory Settlement Agreement between the Parties to those
findings.

B.2. The Second Examination Report is attached as Attachment A, and is
incorporated into this Agreement by reference as though fully set forth here.
The Regulatory Settlement Agreement is attached hereto as Attachment B, and is
incorporated by reference as though fully set forth here.

C. Effective Date

The Effective Date of this Closing Agreement shall be the latest date on which
this Closing Agreement has been executed by each of the Companies and all five
Monitoring Regulators.

D. Recitals and Background

D.1. MEGA is and has been a licensed insurance company domiciled in the State of
Oklahoma.

 

Page 2 of 9



--------------------------------------------------------------------------------

D.2. Mid-West is a licensed insurance company domiciled in the State of Texas.
Mid-West was formerly domiciled in the State of Tennessee.

D.3. Chesapeake is and has been a licensed insurance company domiciled in the
State of Oklahoma.

D.4. MEGA and Mid-West are subsidiaries of HealthMarkets, Inc. (“HealthMarkets”)
(formerly known as UICI), a Delaware corporation, with its principal place of
business in North Richland Hills, Texas. Chesapeake is a subsidiary of MEGA.
MEGA, Mid-West, and Chesapeake are each bound by any continuing conditions
imposed upon them, regardless of their subsidiary status.

D.5. On December 16, 2010, the States of Washington and Alaska issued a call
letter to the Companies for a follow-up multi-state examination, pursuant to
Section G.4 of the Regulatory Settlement Agreement.

D. 6. The examination was performed by an examination contracting firm, RSM
McGladrey, Inc. under the direction of Examiner in Charge Jeffrey Moser of the
Washington State Office of the Insurance Commissioner.

D.7. The examination findings are set forth in the Second Examination Report,
which was adopted as final on April 16, 2012.

D.8. For purposes of this Closing Agreement, “Signatory Regulator” and
“Signatory Regulators” refers to the group comprised of the Monitoring
Regulators and the Participating Regulators.

E. Monetary Penalty

 

Page 3 of 9



--------------------------------------------------------------------------------

E.1. The Companies agree that they are responsible, jointly and severally, to
pay a monetary penalty in settlement with each Signatory Regulator of the
re-examination findings as described in the Second Examination Report. This is
the “Penalty for Failure to Perform” set forth and agreed to by the Parties at
Sections E.2, G.1, G.9, and Attachment E of the Regulatory Settlement Agreement.
Those Sections set forth the total potential amount of the penalty. Pursuant to
Section E.2. of the Regulatory Settlement Agreement, the Monitoring Regulators
have agreed that the amount assessed under those sections as a result of the
findings in the Second Examination Report is $325,000. This amount is payable
within 10 business days of the Effective Date of this Agreement, and the pro
rata state allocation is to be calculated as defined in Attachment E of the
Regulatory Settlement Agreement.

E.2. Under the Regulatory Settlement Agreement, this Penalty for Failure to
Perform is the sole and exclusive remedy provided to the Participating
Regulators with regard to non-compliance with the Standards for Performance
Measurement, as shown by the results of the Second Examination Report.

F. Other Provisions

F.1. By entering into this Closing Agreement, the Monitoring Regulators and
Companies intend to resolve all the findings in the Second Examination Report,
including any violations of laws and regulations. The Companies desire to enter
into this Closing Agreement in order to resolve this matter without further
administrative or regulatory proceedings. By the execution, delivery of this
Closing Agreement (and except as necessary to enforce the terms hereof), and
payment of the Monetary Penalty set forth in

 

Page 4 of 9



--------------------------------------------------------------------------------

Section E.1, the Parties hereby conclude and close all proceedings related to
the MultiState Market Conduct Examination of the HealthMarkets, Inc. Insurance
Companies for the period January 1, 2000 – December 31, 2005. Each Signatory
Regulator does hereby release and forever discharge the Companies and all
officers, directors, agents and representatives of and from all civil or
administrative causes, actions, claims, damages, fines, sanctions, losses,
demands, or other liability that the Signatory Regulators could pursue or seek
for matters set forth in the Regulatory Settlement Agreement or the Scope of
Examination set forth on page 12 of the Second Examination Report, and the
findings contained in the Second Examination Report.

F.2. When an issue regarding interpretation of this Closing Agreement applies to
more than one jurisdiction, the Signatory Regulators and the Companies agree
that Washington law shall govern. When an issue regarding this Closing Agreement
is specific to one jurisdiction, the Signatory Regulators and the Companies
agree that the particular substantive law of that jurisdiction will be used to
interpret, apply and enforce any provision of this Closing Agreement in that
jurisdiction. In such case(s), the appropriate forum is in the courts or before
the regulatory agency of that particular jurisdiction. Nothing in this Agreement
enlarges, diminishes, supersedes or preempts the insurance laws and regulations
of any Signatory Regulator’s jurisdiction.

F.3. Nothing in this Closing Agreement confers any rights upon any persons or
entities other than the Parties and the Signatory Regulators. Further, the
Parties do not intend for this Closing Agreement to have collateral estoppel or
res judicata effect in any legal proceeding against the Companies.

 

Page 5 of 9



--------------------------------------------------------------------------------

F.4. The Companies may not seek or accept, directly or indirectly,
indemnification under any insurance policy for any amounts payable under this
Closing Agreement.

F.5. This Closing Agreement (including Attachments) sets forth the entire
agreement among the Parties with respect to its subject matter and supersedes
all prior agreements, arrangements or understandings (whether in written or oral
form) between the Companies and the Signatory Regulators.

F.6. Nothing in this Agreement limits the authority of the Signatory Regulators
to conduct any regulatory functions, including dealing with specific instances
of consumer complaints, licensing changes, or rate and form filings.

F.7. This Agreement may be signed in multiple counterparts. Each will constitute
a duplicate original, but taken together, they will constitute one and the same
instrument.

 

Page 6 of 9



--------------------------------------------------------------------------------

THE MEGA LIFE AND HEALTH INSURANCE COMPANY

 

BY:         DATE       SIGNATURE       ITS:   President and Chief Executive
Officer                     PRINTED TITLE      

 

I, Kenneth J. Fasola, hereby affirm that I am the President and Chief Executive
Officer PRINTED NAME                   PRINTED TITLE   

of The MEGA Life and Health Insurance Company and have the authority to execute
this Closing Agreement on behalf of that company.

 

Page 7 of 9



--------------------------------------------------------------------------------

MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE

 

BY:  

 

    DATE       SIGNATURE       ITS:  

President and Chief Executive Officer             

        PRINTED TITLE      

I, Kenneth J. Fasola, hereby affirm that I am the President and Chief Executive
Officer

PRINTED NAME                                          
                   PRINTED TITLE

of Mid-West National Life Insurance Company of Tennessee and have the authority
to execute this Closing Agreement on behalf of that company.

THE CHESAPEAKE LIFE INSURANCE COMPANY

 

BY:  

 

   DATE  

 

  SIGNATURE     

 

ITS:   President and Chief Executive Officer   PRINTED TITLE

I, Kenneth J. Fasola, hereby affirm that I am the President and Chief Executive
Officer

PRINTED NAME                                         
                                PRINTED TITLE

of The Chesapeake Life Insurance Company and have the authority to execute this
Closing Agreement on behalf of that company.

 

Page 8 of 9



--------------------------------------------------------------------------------

WASHINGTON STATE OFFICE OF THE INSURANCE COMMISSIONER

 

BY:       DATE                                              Mike Kreidler      
Insurance Commissioner of Washington State    

ALASKA DIVISION OF INSURANCE

 

BY:       DATE                                              Linda S. Hall      
Director, Alaska Division of Insurance    

OKLAHOMA INSURANCE DEPARTMENT

 

BY:       DATE                                             

John D. Doak

Insurance Commissioner of the State of Oklahoma

   

TEXAS DEPARTMENT OF INSURANCE

 

BY:       DATE                                             

Eleanor Kitzman

Commissioner of Insurance of the State of Texas

   

THE CALIFORNIA DEPARTMENT OF INSURANCE

 

BY:       DATE                                              Dave Jones      
Insurance Commissioner of the State of California    

 

Page 9 of 9



--------------------------------------------------------------------------------

ATTACHMENT A

Second Examination Report



--------------------------------------------------------------------------------

ATTACHMENT A

MULTI-STATE MARKET CONDUCT EXAMINATION

OF

The MEGA Life and Health Insurance Company

Mid-West National Life Insurance Company of Tennessee

and

The Chesapeake Life Insurance Company

9151 Boulevard 26

North Richland Hills, Texas 76180-5605

EXAMINATION PERIOD

July 1, 2009 through December 31, 2010



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

Multi-State Examination of MEGA, Mid-West & Chesapeake

March 13, 2012

The Honorable Linda S. Hall CPCU, CIC

Director, Division of Insurance

State of Alaska

Department of Commerce, Community and Economic Development

Robert B Atwood Building

550 West 7th Avenue, Suite 1560

Anchorage, AK 99501-3567

The Honorable Mike Kreidler

Insurance Commissioner

Office of the Insurance Commissioner, State of Washington

5000 Capitol Boulevard

Tumwater, WA 98501

The Honorable Dave Jones

Insurance Commissioner

California Department of Insurance

300 South Spring Street, South Tower

Los Angeles, CA 90013

The Honorable John Doak

Insurance Commissioner

Oklahoma Insurance Department

Five Corporate Plaza

3625 NW 56th, Suite 100

Oklahoma City, OK 73112-4511

The Honorable Eleanor Kitzman

Texas Department of Insurance

P.O. Box 149104

Austin, TX 78714-9104

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 12



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

Subject:   Multi-State Market Conduct Examination of     The MEGA Life and
Health Insurance Company     Mid-West National Life Insurance Company of
Tennessee     The Chesapeake Life Insurance Company  

Dear Director Hall, Commissioners Kreidler, Jones, Doak and Kitzman:

As part of the Regulatory Settlement Agreement (“Agreement”, “RSA”) entered into
as of May 29, 2008, a multi-state examination of the market conduct affairs of

The MEGA Life and Health Insurance Company (NAIC #97055)

Mid-West National Life Insurance Company of Tennessee (NAIC #66087)

The Chesapeake Life Insurance Company (NAIC #61832)

has been completed to test the Companies’ compliance with the performance
standards listed in the RSA.

This examination was completed on the part of the monitoring states of Alaska,
California, Oklahoma, Texas and Washington, and in conjunction with 48 other
jurisdictions who signed the Agreement to participate in this process. The
examination was performed on behalf of the participating states by the
examination contracting firm of RSM McGladrey, Inc.

This report of examination is respectfully submitted.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 13



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

CERTIFICATION and ACKNOWLEDGEMENTS

This examination was conducted in accordance with National Association of
Insurance Commissioners market conduct examination procedures. This examination
was performed under the supervision of the Washington Office of Insurance
Commissioner and the Alaska Division of Insurance. The contracting examination
firm, RSM McGladrey, Inc., performed this examination under a contractual
arrangement with the State of Alaska. Jeffrey Moser, State of Washington, was
the Examiner in Charge.

The Examiners wish to express appreciation for the courtesy and cooperation
extended by the officers and employees of HealthMarkets, Inc. during the course
of this market conduct examination.

We certify that this document is the report of the examination, that we have
reviewed this report in conjunction with pertinent examination work papers, that
this report meets the provisions for such reports prescribed by all parties, and
that this report is true and correct to the best of our knowledge and belief.

 

 

  Leslie A. Krier, AIE, FLMI   Market Conduct Oversight Manager Office of the
Insurance Commissioner   State of Washington  

 

 

  Katie Campbell, FSA, MAAA   Life /Health Actuary   Division of Insurance  
State of Alaska  

 

 

  Jeffrey Moser, CIE   Senior Market Conduct Examiner Office of the Insurance
Commissioner   State of Washington  

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 14



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

TABLE OF CONTENTS

 

CERTIFICATION AND ACKNOWLEDGEMENTS

     4   

INTRODUCTION

     6   

GLOSSARY

     7   

SCOPE OF EXAMINATION

     12   

COMPANY PROFILE

     13   

REPORT OF EXAMINATION

     15   

Examination Background

     15   

Examination Approach

     16   

RESULTS OF ONSITE TESTING OF RSA STANDARDS

     16   

APPENDICES

     68   

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 15



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

INTRODUCTION

This examination report contains information about the approach, findings,
observations and required actions of the subject companies to determine
compliance with the Regulatory Settlement Agreement dated May 29, 2008 (RSA)
which was the result of findings in the December 20, 2007 Multi-State Market
Conduct Examination. The MEGA Life and Health Insurance Company (MEGA), Mid-West
National Life Insurance Company of Tennessee (Mid-West) and the Chesapeake Life
Insurance Company (Chesapeake), collectively referred to throughout this report
as “the Companies”, and which were the subject of this activity, are affiliated
with HealthMarkets, Inc., the holding company for these and other business
entities. This examination is required by the RSA and authorized by the Lead
States, Monitoring States and Participating States (see glossary).

The majority of the examination was performed at the Companies’ office in North
Richland Hills, Texas. The Companies provided access to their records, both
electronic and paper, including their computer systems. Additionally, the
Companies facilitated interviews with certain associates as requested by the
Examiners. Interviews with current and former agents were conducted either by
telephone or in person.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 16



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

GLOSSARY

 

Term

  

Acronym

  

Description

Alliance for Affordable Services

   AAS    An association that makes available to their members the Companies’
health and supplemental insurance products through Insphere agents.

Americans for Financial Security

   AFS    An association that makes available to their members the Companies’
health and supplemental insurance products through Insphere agents.

The Chesapeake Life Insurance Company

   Chesapeake    One of the three insurance entities examined.

Cornerstone America

   CSA    One of two sales agencies owned by UICI (HealthMarkets’ former name),
which sold Mid-West products.

Department of Insurance

   DOI    Insurance Department within each state.

HealthMarkets, Inc

   HealthMarkets    The holding company that includes The MEGA Life and Health
Insurance Company (MEGA), Mid-West National Life Insurance Company of Tennessee
(Mid-West) and The Chesapeake Life Insurance Company (Chesapeake)

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 17



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

Insphere Insurance Solutions, Inc.

   Insphere    An insurance agency subsidiary of HealthMarkets through which the
Companies’ products are sold by Insphere agents.

Insphere Agent Services Organization

   Insphere ASO or ASO    Insphere Insurance Solutions began formal operation as
a sales agency on January 1, 2010. Insphere executive management established
Insphere Agency Standards Organization (ASO) to provide oversight and monitoring
of agents and field leaders. The Companies delegated the daily agent oversight
functions to Insphere ASO and the Field Leaders in reference to business
marketed and sold for the Companies.

Lead States

   Lead States or WA OIC and AK DOI    Washington Office of Insurance
Commissioner and Alaska Division of Insurance

The MEGA Life and Health Insurance Company

   MEGA    One of the three insurance entities examined. Mid-West National Life
Insurance Company of Tennessee    Mid-West    One of the three insurance
entities examined.

Monitoring States

   Monitoring States    Alaska, California, Oklahoma, Texas and Washington.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 18



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

National Associations of Self-Employed

   NASE    An association that made available to its members the Companies’
health insurance products through UGA/MEGA agents.

Participating States

   Participating States    Alabama, Arizona, Arkansas, California, Colorado,
Connecticut, Florida, Georgia, Hawaii, Idaho, Illinois, Indiana, Iowa, Kansas,
Kentucky, Louisiana, Maine, Maryland, Michigan, Minnesota, Mississippi,
Missouri, Montana, Nebraska, Nevada, New Hampshire, New Jersey, New Mexico, New
York, North Carolina, North Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode
Island, South Carolina, South Dakota, Tennessee, Texas, Utah, Vermont, Virginia,
West Virginia, Wisconsin, Wyoming, the District of Columbia, US Virgin Islands,
Northern Mariana Islands, Guam, Puerto Rico and American Samoa

Performance Driven Awards, Inc.

   PDA    A wholly owned subsidiary of HealthMarkets incorporated in Texas on
May 14, 1997. PDA provides services to certain of the independent associations
(NASE and AFS) that make available to their members the Companies’ health
insurance products, including enrollment of new members. PDA in turn contracts
with independent field services representatives to provide such services to the
associations. PDA also has an agreement with MEGA for management services, most
of which relate to associations. Associations remit commissions to PDA monthly
for dues collected in that month and additional incentives paid for new members.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 19



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

Regulatory Settlement Agreement

   RSA    The agreement entered into by regulators and the Companies on May 29,
2008 based on the findings the Multi-State Market Conduct Examination of The
HealthMarkets, Inc. Insurance Companies dated December 20, 2007. The RSA
contains the Standards for Performance Measurement. The Schacht Group and SMART
Business Advisory and Consulting, LLC    Schacht or The Schacht Group   
Consulting groups hired by the Companies to conduct an independent evaluation as
required by Standard 9.2.

Success Driven Awards, Inc.

   SDA    A wholly owned subsidiary of HealthMarkets incorporated in Texas on
October 31, 2003. SDA provides services to one of the independent associations
(Alliance for Affordable Services) that make available to their members the
Companies’ health insurance products, including enrollment of new members. SDA
in turn contracts with independent field services representatives to provide
such services to the association. SDA also has an agreement with Mid-West for
management services, most of which relate to associations. The association
remits commissions to SDA monthly for dues collected in that month and
additional incentive paid for new members.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 20



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

Training, Testing, Audit, Complaints & Compliance

   TTACC/ACT    The agent training program developed by the Companies. Formal
training materials are collectively developed and maintained by the Training
Group in the Companies’ Compliance Department. There are versions of TTACC/ACT
for each state where it operates that includes generic modules and some
state-specific information and/or requirements. Training culminates with a test.
All prospective agents are required to pass with an 80% score. It is a
multiple-choice test. Manager-level individuals must score a 90% to pass the
examination. Annual retesting is required.

United Group Association, Inc.

   UGA    One of two sales agencies owned by UICI, Inc (HealthMarkets’ former
name), which sold MEGA products.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 21



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

SCOPE OF EXAMINATION

In accordance with the RSA the Companies provided semi-annual status reports
through December 31, 2009 to support their compliance with each of the 93 RSA
standards. The documentation provided by the Companies included semi-annual
progress reports prepared by the Companies, and reports and workpapers from
their Internal Audit Department (IAD) and outside consultant hired by the
Companies, The Schacht Group. After review in early 2010 by the Monitoring
States of the materials provided by the Companies, it was determined that 45 of
the 93 standards were satisfactorily completed. Of the remaining standards, the
Monitoring States determined that 3 of the standards failed and there was
insufficient information to make a determination for 45 standards. The scope of
this examination was limited to these 48 Standards for which the Companies
either failed or did not provide sufficient evidence to show compliance with the
RSA. The Monitoring States identified the following areas within the RSA that
required further review and analysis:

 

  1. Agent Training

 

  2. Agent Oversight

 

  3. Claims Handling

 

  5. Identification of Company

 

  6. Transparent Relationships With Associations

 

  7. Complaints and Grievances

 

  8. Cancellation , Non-Renewal and Discontinuance Notices

 

  10. Separate Financial Information For PDA and SDA

 

  11. Accounting Support For Treatment of Agents Stock Benefit Match

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 22



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

COMPANY PROFILE

HealthMarkets, Inc., a Delaware corporation incorporated in 1984, is a holding
company, the principal asset of which is its investment in its wholly owned
subsidiary, HealthMarkets, LLC. HealthMarkets, LLC’s principal assets are its
investments in its separate operating subsidiaries, including its regulated
insurance subsidiaries. HealthMarkets conducts its insurance underwriting
businesses through its indirect wholly owned insurance company subsidiaries,
MEGA, Mid-West and Chesapeake, and conducts its insurance distribution business
through its indirect insurance agency subsidiary, Insphere Insurance Solutions,
Inc. (“Insphere”)

Through the insurance subsidiaries, HealthMarkets, LLC primarily issues health
insurance policies and supplemental products. At the time of the examination,
MEGA is an insurance company domiciled in Oklahoma which is licensed to issue
health, life and annuity insurance policies in the District of Columbia and all
states except New York. Mid-West is an insurance company domiciled in Texas
which is licensed to issue health, life and annuity insurance policies in Puerto
Rico, the District of Columbia, and all states except Maine, New Hampshire, New
York and Vermont. Chesapeake is an insurance company domiciled in Oklahoma which
is licensed to issue health and life insurance policies in the District of
Columbia and all states except New Jersey, New York and Vermont.

During the review period, HealthMarkets created Insphere, a new entity within
the holding company group. The Companies transferred agent recruiting, training
and day-to-day agent oversight to Insphere. The Companies retained general
oversight for agent activities for agents appointed to represent the Companies.
Insphere is a full service agency operation selling both the Companies’ products
and other company products in all lines of life and health insurance. Over this
same period, the Companies phased out UGA, CSA, PDA and SDA.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 23



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

As of July 1, 2008, the Companies offered indemnity and PPO health insurance
products to individual or self-employed individuals in 43 states and the
District of Columbia. In 2010 the Companies reassessed and began reducing sales
of indemnity and PPO products and began concentrating on the sales of
supplemental health and disability products. At the time of this examination
(February, 2011), the Companies only offered health benefit plans in the
individual market in five states (AZ, ID, NH, ME and OR) and supplemental health
insurance plans in 43 states and the District of Columbia.

In order to purchase the Companies’ health or supplemental products, membership
in one of the aligned associations was required in those states in which
association group coverage was offered. During the Examination period,
association group coverage was offered in the majority of the states. For MEGA
products, the aligned association was the National Association for the
Self-Employed (NASE) and Americans for Financial Security (AFS). For Mid-West,
the association was the Alliance for Affordable Services (AAS). In 2009, MEGA
stopped working with NASE but the relationships with AFS and AAS remained in
force. As the Companies prepared to transition their agents to Insphere in 2009,
all agents whether UGA or CSA could sell MEGA, Mid-West or Chesapeake products
if the agent was licensed and appointed to sell the product.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 24



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

REPORT OF EXAMINATION

Examination Background

The RSA established that the Companies needed to meet the requirements of each
standard detailed in the RSA by December 31, 2009. The RSA required the
Companies provide semi-annual reports to the Monitoring States detailing the
Companies’ progress towards meeting the December 31, 2009 deadline for the
following time periods:

 

  •  

January 1, 2008 through June 30, 2008

 

  •  

July 1, 2008 through December 31, 2008

 

  •  

January 1, 2009 through June 30, 2009

 

  •  

July 1, 2009 through December 31, 2009

The Companies provided these semi-annual reports timely and included the
necessary details to track the Companies’ progress toward meeting the
performance standards by the end of the RSA period. On each of the semi-annual
reports, the Companies reported their progress on each standard. During this
time, the Companies hired The Schacht Group and engaged the IAD to review
progress on the standards and advise the Companies about their progress on the
standards. This assessment passed the Companies on all 93 RSA standards. The
Companies shared the report and the workpapers with the Monitoring States.

The Monitoring States reviewed the Companies’ IAD and The Schacht Group
workpapers for the 93 RSA Standards. Upon review of the workpaper documentation,
the Monitoring States determined that 45 Standards required additional
documentation to determine compliance, 3 Standards failed during initial RSA
Reporting Period and 45 Standards passed and did not require further testing.
The Monitoring States felt that an examination to make a final pass or fail
determination on the 45 standards in question and the 3 failed standards was
appropriate.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 25



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

Examination Approach

The examination was performed in accordance with the State of Alaska’s
examination procedures.

A detailed workplan was established to ensure that each RSA standard was
addressed. The workplan was shared with the Companies.

Since the Companies stated they met the Standards on various dates, the
examination period for testing compliance with each Standard may differ. In some
instances, the Companies stated they were not in compliance with some RSA
Standards until the day of the December 31, 2009 deadline and therefore agreed
it was necessary to include the year 2010 in the examination period in order to
assess compliance. The examination review period for each Standard is stated in
the testing results, below.

RESULTS OF ONSITE TESTING OF RSA STANDARDS

The Examiners performed testing to validate the Companies’ compliance with the
Standards set forth in the RSA. According to the RSA, the “Tolerance” for each
Standard was either “Pass/Fail” or a stated percentage of the population tested.

The RSA Standards were tested to determine the Companies’ compliance with the
Standards for Performance Measurement stated in the RSA. As applicable, the
Examiners selected samples based on the date the Companies indicated they had
achieved compliance with the Standard.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 26



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

1. Agent Training

The Examiners reviewed both the Companies’ and Insphere’s policies and
procedures to determine compliance with the RSA Standards of this section. In
addition, samples of 3 different groups of agents were selected and tested. The
3 groups of agents included agents contracted by the Companies after July 1,
2009 but remained with the Companies less than one year (New Agents Less Than 1
Year), agents contracted by the Companies after July 1, 2009 and remained with
the Companies more than one year (New Agents More Than 1 Year) and agents
contracted by the Companies as of July 1, 2009 and remained with the Companies
more than one year (Tenured Agents). The testing examined the Companies’ methods
for training, testing and appointing agents at various points based on the
applicable Standards. The Companies’ process to allow only appointed agents to
submit business was also tested under a separate sample.

Although not the direct subject of the examination, the Examiners would like to
make a comment about updating of training materials. While looking at the
materials provided by the Companies, the Examiners note that in 2010, the
Companies delegated responsibility for updating the training materials to
Insphere. Insphere’s policy states that only major changes require approval from
a carrier, and minor changes do not require approval. It does not appear that
the terms “major” and “minor” changes have been defined anywhere. It is the
opinion of the Examiners that The Companies should require prior approval before
any changes are made to the training materials in order to assure that The
Companies’ positions are properly conveyed.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 27



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

The table below summarizes the Agent Training review results:

 

Standard #

   Population Size    Sample Size    # Non-
Compliance    % of Non
Compliance   Overall
Testing  Results 1.A.1    5,373    64    0    0.0%   Pass 1.A.2    N/A    N/A   
0    0.0%   Pass 1.A.3    5,373    64    1    1.56%   Fail 1.B.2    367    64   
0    0.0%   Pass 1.B.3    1,787    64    6    9.38%   Pass 1.C.2    1,787    64
   0    0.0%   Pass 1.D.2    N/A    N/A    0    0.0%   Pass 1.D.3    5,373    64
   1    1.56%   Pass 1.D.4    95,055    119    0    0.0%   Pass 1.D.5    N/A   
N/A    0    0.0%   Pass 1.D.7    1,787    64    3    4.68%   Pass 1.E.1    N/A
   N/A    0    0.0%   Pass 1.E.2    N/A    N/A    0    0.0%   Pass 1.E.7    100
   30    0    0.0%   Pass 1.F.1    N/A    N/A    0    0.0%   Pass 1.G.1    N/A
   N/A    0    0.0%   Pass

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 28



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

RSA Standard 1.A.1: The Companies have a written curriculum for new agents,
which is standardized so that each agent receives the training as defined in
1.A.2.

The Companies reported meeting this Standard as of June 30, 2008. The
examination review period was January 1, 2009 through December 31, 2009. The
Examiners were provided with the Companies’ policies and procedures regarding
new agent training. In order to better understand the Companies’ policies and
procedures, the Examiners conducted interviews with the Companies’ Sales
Compliance Manager, the Insphere Product Training Manager and current and former
agents. The training curriculum includes the following topics:

 

  1. Completing paperwork correctly

 

  2. Advertising Guidelines

 

  3. Telemarketing Requirements

 

  4. Using the brochure when presenting the product/product review

 

  5. Agent Standards

 

  6. Underwriting

 

  7. Servicing the Sale

 

  8. Marketing Guidelines

 

  9. Ethics/Unfair Trade Practices

 

  10. Review of Compliance Advisor

 

  11. HIPAA and HIPAA Eligible Individuals

 

  12. Reviewing ACT Modules

The Examiners reviewed the policies and procedures for completeness and
standardization to determine whether each agent would be required to complete
the same training. The training was subject to audits by HealthMarkets Sales
Compliance in 2009 and Insphere Product Training beginning in 2010.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 29



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

Testing was conducted on a sample of 64 new agents to determine whether the
standardized curriculum is being administered to all agents. Of the 64 new
agents tested, file documentation to support that the agent had taken the
required training was missing for 4 agents. The Companies later provided
affidavits from each of these agents stating that the agent completed the
required training. While the Companies have a standardized written curriculum,
testing of the new agent sample revealed that training and training procedures
were not documented consistently.

Finding: The Companies appear to be in compliance with the terms of this
Standard.

RSA Standard 1.A.2: Standard curriculum for new agent training includes:

 

  •  

Information specific to applicable states or U.S. territories;

 

  •  

Overview of the health insurance industry;

 

  •  

Basics of health insurance policies;

 

  •  

Sales presentation standards;

 

  •  

Fundamentals of health insurance policy provisions, including statements of
coverage, deductibles, co-pays, co-insurance, exclusions and cancellation;

 

  •  

Business Ethics;

 

  •  

Legal requirements regarding disclosures, application completion, and
signatures; and

 

  •  

Legal and ethical requirements for truth and fair dealing in sales of health
insurance.

The Companies reported meeting this Standard as of June 30, 2008. The
examination review period was January 1, 2009 through December 31, 2009. The
Examiners reviewed the Companies’ Agent Training Policies and Procedures. The
standardized curriculum included as part of the Agent Training Policies and
Procedures, does include the topics required in this Standard. In addition, the
Companies provided copies of the training modules used by the trainers, which
include all of the above topics including the cancellations module. However, the
cancellations module only includes limited information which the Examiners
believe should be enhanced.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 30



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

Finding: The Companies appear to be in compliance with the terms of this
Standard.

RSA Standard 1.A.3: The Companies do not appoint recruits as agents until they
have passed the Companies’ Training, Testing, Audit, Complaints, and Compliance
(“TTACC”) testing and met state licensing requirements. TTACC, as used in these
Standards for Performance Measurement, means the program as described in the
Report and in the Companies Response to the Report, as well as subsequent
modifications made to meet the provisions of this Agreement.

The Companies reported meeting this Standard as of June 30, 2009. The
examination review period was July 1, 2009 through December 31, 2010. In
conjunction with Standard 1.A.1, the Examiners reviewed the Companies’ Agent
Training Policies and Procedures. Testing was conducted on a sample of 64 new
agents to determine whether the Companies are appointing recruits as agents
prior to completion of TTACC/ACT testing and passing state licensure exams. Of
the 64 new agents tested, 1 of the agents did not have the documentation to show
that the agent completed TTACC/ACT prior to their appointment.

The Companies also have a process to override the TTACC/ACT requirements when
appointing new agents. According to the policies and procedures, for all
instances where an override code is manually entered, the agent appointment date
should be after the date the test was passed. The Examiners obtained a list of
all instances where an override code was used from July 1,
2009 through December 31, 2010. A total of 66 overrides were done during the
period. A judgmental sample of 25 agents where overrides were used was selected
by the Examiners. Testing was conducted on the 25 agents to determine if the
override transaction was processed according to procedures.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 31



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

The Examiners found that the Companies do have controls in place regarding the
appointment of recruits using the override process. During the period under
review, override authority was only granted to a few select employees. These
employees had to obtain management approval before processing the override. The
system that tracks TTACC/ACT activities doesn’t maintain the override code, so
the Companies keep a manual override log.

The Companies have a policy and procedure in effect which requires recruits to
pass the TTACC/ACT test prior to being appointed as an agent with the respective
Company but testing of the new agent sample revealed that all agents were not
required to complete that test prior to being appointed. Based upon the
Examiners’ review of the information provided by the Companies, there was 1
instance out of 64 in which an agent did not complete the TTACC/ACT Exam.

Finding: The Companies do not appear to be in compliance with the terms of this
Standard.

RSA Standard 1.B.2: For the remainder of the calendar year in which an agent
initially passes TTACC testing, each agent is required to attend up to three
additional training sessions to be chosen from those offered by his or her
Division Office.

The Companies reported meeting this Standard as of December 31, 2009. The
examination review period was January 1, 2010 through December 31, 2010. In
conjunction with Standard 1.A.1, the Examiners reviewed the Companies’ Agent
Training Policies and Procedures. The Companies’ policy and procedure states
that agents will be required to attend training sessions for the remainder of
the calendar year in which he/she initially passes TTACC/ACT based on the
following schedule:

 

  •  

Appointed less than one trimester (4 months or less) – no additional trainings
required;

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 32



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

  •  

Appointed at least one trimester but less than two (5 to 8 months) – one
additional training required;

 

  •  

Appointed two trimesters but less than three (9-12 months) – two additional
trainings required;

 

  •  

Appointed and active for the full calendar year – three additional trainings
required.

Testing was conducted on a sample of 64 new agents appointed with MEGA, Midwest
or Chesapeake since July 1, 2009 and with their respective company for more than
one year. To determine whether the agents attended the required training
sessions, the Examiners reviewed the training transcript for each agent in the
sample. Of the 64 new agents tested, all agents took the required trainings
based on the schedule above.

The Companies have a policy and procedure in effect which requires agents to
attend additional training sessions in the year in which they are appointed with
their respective company.

Finding: The Companies appear to be in compliance with the terms of this
Standard.

RSA Standard 1.B.3: For every full calendar year after the year in which an
agent initially passes TTACC testing, the Companies require all agents to attend
at least three training sessions including at least one product training and one
compliance/ethics training annually.

The Companies reported meeting this Standard as of December 31, 2009. The
examination review period was January 1, 2010 through December 31, 2010. The
Examiners reviewed the Companies’ Training Materials Procedure and the
Continuing Agent Product Training Program both dated July 15, 2009. Training
material updated since July 15, 2009 was requested from the Companies and the
additional documentation indicates that updates were made throughout 2010.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 33



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

All agent TTACC/ACT exams are loaded into a system purchased from NetExam, a
testing vendor. This process is overseen by Insphere. In August 2010 an error
was made by NetExam in loading the exam for Chesapeake supplemental coverages.
The result was that the priority of the exam was listed as “none” instead of
“Must Pass Exam”, and on the system the agents pass when they actually had not.
When this was discovered, Insphere conducted an audit of all agents and Field
Leaders who completed the Supplemental Chesapeake Exam from August 1, 2010 to
February 2, 2011, to ensure the required thresholds (80% for an agent and 90%
for Field Leaders) were met. Steps were taken to have the agents and Field
Leaders affected re-take the exams. As a result of this issue being discovered,
the Companies required NetExam to default all exams to “Must Pass Exam” as a
standard practice.

The Companies have a procedure in effect which requires agents to attend three
additional training sessions for every full calendar year after the year in
which an agent initially passes TTACC/ACT testing (which is the year in which
they are appointed with their respective Company.)

To determine if the Companies adhered to this procedure, the examiners tested a
sample of 64 tenured agents appointed with MEGA, Midwest or Chesapeake prior to
July 1, 2009 and with their respective Company for more than one year. The
Examiners reviewed the training transcript for each agent in the sample. Of the
64 tenured agents tested, 6 did not take the required trainings. The Examiners
found:

 

  •  

Three instances in which the agent did not complete a compliance training

 

  •  

One instance in which the agent did not complete a product training

 

  •  

Two instances in which the agent did not complete a third training or a fraction
of the training regarding terminated agents.

The Examiners’ review of the training transcripts also identified an agent who
had not completed the required product training for the agent’s state of
residence. He had competed training in a neighboring state in which he was
appointed. This agent was not included in the 6 agents identified above.

The Companies are reminded to pay attention to training needs of their agents
who are licensed in multiple jurisdictions. Each agent is responsible to know
the unique product features and laws pertinent to each jurisdiction in which the
agent is selling.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 34



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

Finding: The Companies appear to be in compliance with the terms of this
Standard.

RSA Standard 1.C.2: The Companies require all agents to pass annual testing
(based on the agent’s TTACC anniversary date) in order to retain their
appointments. This testing is updated to reflect new information implemented
since their most recent TTACC testing.

The Companies reported meeting this Standard as of December 31, 2008. The
examination review period was January 1, 2009 through December 31, 2009. In
conjunction with Standard 1.B.3, the Examiners reviewed the Companies’ Agent
Training Policies and Procedures. Testing was conducted on a sample of 64
tenured agents appointed with MEGA, Midwest or Chesapeake prior to July 1, 2009
and with their respective Company for more than one year. To determine whether
the agents passed annual testing in order to retain their appointments, the
Examiners reviewed the training transcript for each agent in the sample.

The Companies have a policy and procedure in effect which requires agents to
pass an annual TTACC/ACT test to retain their appointment.

Finding: The Companies appear to be in compliance with the terms of this
Standard.

RSA Standard 1.D.2: The training program is reviewed at least annually and
updated as needed. Updates are made more frequently if applicable laws or the
Companies’ procedures require.

The Companies reported meeting this Standard as of June 30, 2009. The
examination review period was July 1, 2009 through December 31, 2010. The
Companies define the training program as information including but not limited
to agent certification, training, testing, survey materials, compliance and
product training materials. During the quarterly reporting to the monitoring
states, the Companies indicated that not every training item was being reviewed
by the Agent Training Oversight Committee (ATOC) as the purpose of this standard
in the Companies’ view was to review the “training program” as defined above.
The Companies advised the Examiners that since ATOC is a committee there are no
policies and procedures for ATOC. Such information is embedded in the ATOC
Charter.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 35



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

The Companies provided information to the Examiners which stated that form
changes, new and revised laws, often do not result in changes to agent training
and testing because the training and testing material is at a level that is not
granular but instead conceptual. As such, testing of this Standard included
reviewing the training program review documentation to ensure that regulatory
changes were covered. The Examiners reviewed the ATOC meeting minutes for the
period July 1, 2009 through December 31, 2010.

In summary, it is clear that the ATOC does review the training program on an
annual basis via quarterly meetings. Information regarding training materials,
exam questions, brochures, BCP trainings, and testing mechanisms is discussed by
this group as reflected in the meeting minutes.

Finding: The Companies appear to be in compliance with the terms of the
Standard.

RSA Standard 1.D.3: Agents are required to pass testing on each product before
the agents may sell that product.

The Companies reported meeting this Standard as of June 30, 2008. The
examination review period was January 1, 2009 through December 31, 2009. In
conjunction with Standard 1.A.1, the Examiners reviewed the Companies’ Agent
Training Policies and Procedures. Testing was conducted on a sample of 64 new
agents to determine whether the Companies are appointing recruits as agents
prior to completion of TTACC/ACT testing and passing state licensure exams. Of
the new agents tested, 1 of the agents had not passed the TTACC/ACT test prior
to their appointment.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 36



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

The Companies have a policy and procedure in effect which requires agents to
pass the product test prior to selling that Company offered product, however,
the testing of the new agent sample revealed that all agents are not required to
complete that test prior to selling that product. However, the error rate is
below the threshold of 10% as stated in the RSA.

Finding: The Companies appear to be in compliance with the terms of this
Standard.

RSA Standard 1.D.4: Inappropriately submitted applications are rejected and not
underwritten.

The Companies reported meeting this Standard as of December 31, 2008. The
examination review period was January 1, 2009 through December 31, 2009. The
Examiners were provided and reviewed the Companies’ Underwriting Policies and
Procedures. New business testing was conducted to determine if applications for
a new insurance policy were appropriately accepted by the Companies. A
cancellation population comprised of 95,055 MEGA, Mid-West and Chesapeake new
business policies were provided by the Companies for the period January 1, 2010
through December 31, 2010. There was one sample of 119 new business policies
selected which included MEGA, Midwest and Chesapeake claims. The sample was
weighted based on each Company’s claim population. No exceptions were found
during the testing.

Finding: The Companies appear to be in compliance with the terms of this
Standard.

RSA Standard 1.D.5: Trainees are asked to provide written or on-line evaluations
of the training programs and the trainer(s).

The Companies reported meeting this Standard as of June 30, 2009. The
examination review period was July 1, 2009 through December 31, 2010. The
Examiners found that trainees are requested to complete surveys at the end of
trainings. The surveys are optional and are not required. The Companies
indicated that the surveys are housed on ALMS - NetExam and the agents are asked
to complete the survey during the electronic testing process.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 37



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

Finding: The Companies appear to be in compliance with the terms of the
Standard.

RSA Standard 1.D.7: As part of the agent appointment process, and thereafter
each calendar year, the Companies require that all agents acknowledge in writing
or electronically that they have read and agreed to abide by the Code of Ethics
and Professional Responsibility for agents.

The Companies reported meeting this Standard as of June 30, 2009. The
examination review period was July 1, 2009 through December 31, 2010. In
conjunction with Standard 1.A.1, the Examiners reviewed the Companies’ Agent
Training Policies and Procedures and in conjunction with Standard 1.B.3, the
Examiners reviewed the Continuing Agent Product Training Program. These programs
require that all agents, both new and tenured, must acknowledge electronically
that they have read and abide by the Code of Ethics and Professional
Responsibility policy. The Companies’ Sales Compliance team reviews agent
records for this documentation annually.

Testing was conducted on a sample of 64 tenured agents appointed with MEGA,
Midwest or Chesapeake prior to July 1, 2009 and with their respective Company
for more than one year. Testing included determining whether the agents took
annual testing and if so would have needed to acknowledge the Code of Ethics and
Professional Responsibility statement. Of the 64 tenured agents tested, 3 did
not complete the required annual test.

The Companies have a policy and procedure in place where all agents (new and
annually upon recertification) acknowledge electronically that they have read
and agreed to abide by the Code of Ethics and Professional Responsibility for
agents. Testing of the tenured agent sample revealed that all agents did not
complete annual exams. However, the error rate is below the threshold of 10% as
stated in the RSA.

Finding: The Companies appear to be in Compliance with the terms of this
Standard.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 38



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

RSA Standard 1.E.1: Annually, the Companies’ Compliance, Sales, Training and
Operations departments evaluate the Companies’ agent training program for course
content (including new legislative or regulatory mandates), delivery and testing
medium, and other feedback or information available to the Companies (including
from trainee evaluations, complaints, field management, or Customer surveys);
and thereafter, recommends improvements to the program.

The Companies reported meeting this Standard as of June 30, 2009. The
examination review period was July 1, 2009 through December 31, 2010. In order
to satisfy the terms of this Standard, the Examiners found that the Companies
created a committee called the Agent Training and Oversight Committee (ATOC) to
evaluate the course content. A review of ATOC’s minutes alone does not meet the
requirements of this standard because the minutes do not include other feedback
such as customer surveys, complaints, and field management. The Examiners were
also provided quarterly meeting minutes titled “Listening to the Customer “(L2C)
which included details about customer feedback, complaints and field management
reviews. When both the L2C minutes and the ATOC minutes are evaluated
collectively, the Companies appear to be in compliance with the terms of the
Standard.

Finding: The Companies appear to be in compliance with the terms of this
Standard.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 39



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

RSA Standard 1.E.2: A team of Senior management, including the Companies’ Sales;
Training; and Operations departments and the Chief Compliance Officer (“CCO”)
meet quarterly to discuss agent testing results and other feedback available to
the Companies (including complaints or Customer survey information). This team
recommends changes as a result of the feedback.

The Companies reported meeting this Standard as of June 30, 2009. The
examination review period was July 1, 2009 through December 31, 2010. The
Examiners found that the L2C Committee is comprised of senior managers as
required by the standard. The L2C receives information regarding the customer
experience in order to address any issues including agent training and testing.
In summary, the committee does meet to discuss agent training and testing
results and other feedback such as complaints, customer surveys, cancelled
customer surveys.

Finding: The Companies appear to be in compliance with the terms of this
Standard.

RSA Standard 1.E.7: Each calendar year, the Companies require that trainers,
including Field Leaders involved in training receive refresher instructions on
training techniques.

The Companies reported meeting this Standard as of June 30, 2009. The
examination review period was July 1, 2009 through December 31, 2010. A random
sample of 30 Field Leaders was selected for review in order to determine if the
annual refresher training requirement was met. 22 Field Leaders received
refresher training and the remaining 8 were no longer responsible for training
and therefore not required to take the refresher course.

Finding: The Companies appear to be in compliance with the terms of this
Standard.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 40



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

RSA Standard 1.F.1: The Companies review Customer complaints and Benefit
Confirmations Program (“BCP”) data at least quarterly to determine whether
Customers understand the provisions of their policies, and to recommend
necessary changes to agent training and point of sale materials.

The Companies reported meeting this Standard as of June 30, 2009. The
examination review period was July 1, 2009 through December 31, 2010. The
Examiners found that the results of the quarterly Assessment of Understanding
(AOU) were discussed during the quarterly L2C meetings as reflected in the
quarterly meeting minutes. The meeting minutes do reflect the review of
complaints and BCP Assessments. Additionally, L2C minutes state that in certain
situations the L2C has made recommendations regarding agent training and POS
materials. Such information is presented and discussed quarterly and results are
monitored accordingly.

Finding: The Companies appear to be in compliance with the terms of this
Standard.

RSA Standard 1.G.1: The Companies utilize a standard, written BCP training
program with content that is consistent with agent training on currently
marketed products and new products.

The Companies reported meeting this Standard as of June 30, 2008. The
examination review period was January 1, 2009 through December 31, 2009.
According to the documentation provided by the Companies, new BCP employees
receive training that is similar to the training that is provided to new sales
agents, and is typically provided by the same trainers (National Product
Trainers). The difference in the BCP training and the agent training is that BCP
training does not include information on:

 

  •  

Sales techniques;

 

  •  

Closing the sale;

 

  •  

The history of health insurance; and

 

  •  

Other topics related to the point of sale.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 41



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

However, the BCP training does provide a more extensive view of the Companies’
products because the BCP representatives deal with all products in all states.
As such, the training involves products for all three Companies in all states
and different state requirements are introduced separately. The differences
between the BCP and agent training programs are reasonable.

Finding: The Companies appear to be in compliance with the terms of this
Standard.

2. Agent Oversight

The Examiners reviewed both the Companies’ and Insphere’s policies and
procedures to determine compliance with the RSA Standards of this section.
Testing the Companies’ oversight involved reviewing minutes for various
committee meetings, reviewing agent disciplinary logs, selecting samples and
testing for expeditious handling of proven serious agent misconduct, selecting
samples and testing the field agent training audits, reviewing and testing the
Companies’ methods for maintaining an updated Point of Sale (POS) materials
list, reviewing and testing the Companies’ trend analysis documentation.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 42



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

The table below summarizes the Agent Oversight review results:

 

Standard #

 

Population Size

 

Sample Size

 

# Non-

Compliance

 

% of Non-

Compliance

 

Overall

Testing Results

2.A.4

  14   14   2   14.28%   Fail

2.B.1

  10,178   6   0   0.0%   Pass

2.B.2

  N/A   N/A   0   0.0%   Pass

2.B.3

  21   21   21   100%   Fail

2.C.2

  20,516   28   0   0.0%   Pass

2.C.4

  N/A   N/A   0   0.0%   Pass

2.C.5

  N/A   N/A   0   0.0%   Pass

2.C.6

  N/A   N/A   1   100%   Fail

2.C.7

  N/A   N/A   N/A   N/A%   N/A

2.D.2

  909   909   0   0.0%   Pass

2.E.2

  See detail under RSA Standard 2.A.4.

2.E.3

  3,588   64   0   0.0%   Pass

2.F.1

  44   44   0   0.0%   Pass

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 43



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

RSA Standard 2.A.4: Proven serious agent misconduct is dealt with expeditiously
when known to the Companies.

The Companies reported meeting this Standard as of June 30, 2009. The
examination review period was July 1, 2009 through December 31, 2010. The
Examiners identified and reviewed the Companies’ policies and procedures
contained in the Schacht and Internal Audit workpapers which pertained to the
Companies handling of proven agent misconduct. The documentation provided
indicates that agent misconduct is reviewed by Health Markets Sales Compliance
to determine appropriate Agent discipline. The Companies Agent Due Diligence &
Progressive Discipline Policy outlines the course of action to deal with
disciplinary actions. Actions to be taken based on this policy include
retraining, discipline, or termination as appropriate. Sales Compliance provides
a report to the Sales Practices Review Team (SPRT) each month with a list of all
recommended agent disciplinary actions per the Agent Due Diligence & Progressive
Discipline Policy. The report is reviewed in the monthly SPRT meeting to confirm
that proper disciplinary actions are taken in response to agent sales practices.
After Sales Compliance and /or SPRT determine a course of action for an Agent,
Sales Compliance prepares the appropriate notification form outlining the agent
misconduct and discipline and informing the agent of their right to appeal.
Sales Compliance sends the Notice to Insphere Agency Standards Organization
(ASO) for delivery to the Agent and the Field Leaders or Sales Compliance may
send the notice directly to the agent.

Per documentation provided by the Companies, Insphere ASO ensures that
discipline is carried out timely and according to the Insphere or HealthMarkets
Due Diligence & Progressive Discipline Policy. Insphere ASO maintains a database
which includes all carrier complaints and Insphere ASO investigations of agent
conduct/sales practice issues, progressive discipline, agent development
conferences, agent training sessions and corrective action plans. Insphere ASO
also provides HealthMarkets Sales Compliance with a monthly report of Agent
oversight activity.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 44



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

The Examiners requested copies of all documentation pertaining to the 13
instances of serious agent misconduct identified by the Companies in 2009 and
the 5 instances of serious agent misconduct identified by the Companies in
2010. Of the 13 serious agent misconduct cases in 2009, three of the cases were
from MA and therefore excluded. The Companies provided documentation for the
remaining 15 cases. Of the 15 cases reviewed, the Examiners determined that 1
case was not proven agent misconduct. Therefore, of the 14 remaining cases, the
Examiners determined that 2 cases were not handled expeditiously.

In the first case, a complaint was received on June 17, 2009 alleging that the
consumer did not apply for dental and vision properties. However, the Companies
did not review the application until September 1, 2009. At that time the
Companies discovered signature disparities and began the process of terminating
the agent.

In the second case, the complaint was received May 11, 2009. In the Agent
Statement provided on May 12, 2009, the agent stated that she had obtained a
copy of the applicant’s medical records. While at the time the Companies
considered this as serious agent misconduct, it was not addressed by the
Companies SPRT until August 20, 2009. Furthermore, the agent was not terminated
until October 5, 2009, when the medical records were returned.

Also, testing done in conjunction with Standard 7.A.1 revealed that 5 of the
192 complaints reviewed pertained to instances of potential serious agent
misconduct. The Examiners noted that none of these instances were “confirmed”
and independently validated this classification by the Companies through review
of the documentation provided. Since none of the 5 instances were “confirmed”
the agents were not subject to the Companies’ progressive discipline policy for
confirmed complaints. Per the Companies’ policy, agents with unconfirmed
complaints are subject to the discipline policy either when there is a trend of
unconfirmed complaints or if there is an additional unconfirmed complaint on the
same trend and the application is written after the date of the first
disciplinary action. As such, testing to confirm if agent misconduct was handled
expeditiously was not performed for these 5 instances.

Finding: The Companies do not appear to be in compliance with the terms of the
Standard.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 45



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

RSA Standard 2.B.1: The Companies test their agents in a monitored and proctored
environment in field offices under the supervision of the Division Leader or
designee to ensure that no notes, brochures or other reference materials are
available to the agent. The test is conducted on-line and is initiated by the
monitoring Division Leader or designee.

The Companies reported meeting this Standard as of June 30, 2009. The
examination review period was July 1, 2009 through December 31, 2010. The
Examiners selected a judgmental sample of 12 agents, six former and six active,
with whom to conduct interviews in order to determine if the Companies test
their agents in a monitored and proctored environment. Of the 12 agents sampled,
the Examiners interviewed six agents (three former and three active) due to the
availability of the agents. Each of the individuals interviewed was asked if the
Companies conduct their testing of agents in a proctored environment where no
notes, brochures or other reference materials are available to the agent. During
the interviews of an active agent and a former agent, it was noted by each that
brochures and other reference tools were permitted to be used during TTACC/ACT
testing conducted in their field offices. However, following the interview the
active agent recanted his statement citing a misunderstanding of the questions
posed and we were unable to confirm the information provided by the former
agent.

Finding: The Companies appear to be in compliance with the terms of this
Standard.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 46



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

RSA Standard 2.B.2: The testing program is designed to demonstrate the agents’
ability to:

 

  •  

Answer Customers’ most frequently asked questions;

 

  •  

Explain what is covered by the policy;

 

  •  

Explain what is excluded from the policy;

 

  •  

Outline the types of expenses the Customer can expect to pay out of pocket
(deductible, co-insurance, co-pays, etc.);

 

  •  

Describe the Customer population(s) for whom this product is appropriate;

 

  •  

Describe the Customer population(s) for whom this product is NOT appropriate;

 

  •  

Describe the relationship between the Companies and the association and whether
association membership is required for purchase or maintenance of coverage under
the product; and

 

  •  

Know the Companies’ requirements for a point of sale presentation of this
product (for example, leaving a detailed product brochure with the Customer, use
of the association disclosure form).

The Companies reported meeting this Standard as of December 31, 2009. The
examination review period was January 1, 2010 through December 31, 2010. The
Companies provided the Examiners with a population of 23,113 questions used by
the Companies in their testing program for 2008, 2009 and 2010. The Examiners
did a key word search of the entire population to determine if the questions
included all the requirements of this Standard. The Examiners review of the
entire population did reveal that the questions do include all the requirements
included in this Standard.

Finding: The Companies appear to be in compliance with the terms of this
Standard.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 47



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

RSA Standard 2.B.3: The Companies conduct annual in-person reviews of the Field
Leaders’ presentations of health insurance agent training as part of the TTACC
audit program.

The Companies reported meeting this Standard as of June 30, 2009. The
examination review period was July 1, 2009 through December 31, 2010. The
Examiners reviewed the Companies’ policy and procedures – Field Compliance Audit
Policy and Procedures. The Examiners requested audit reports for 24 Field
Leaders. Of the 24 Field Leader training audits requested, three were not in
scope and excluded from the review — one was a Massachusetts Field Leader and
two were not audited since they left the Companies prior to the end of the 2009
audit year of July 1, 2009 through June 30, 2010. Examiners tested 21 Field
Leader training audit reports. Of the 21 Field Leader training audit reports
(Field Audit Checklists) reviewed, Examiners made the following observations:

Seven of the 21 audit reports reviewed indicated the trainings audited were
“mock trainings” where no agents were in attendance. In such instances, the
training is presented to the auditor for the sole purpose of being audited;

21 of the 21 audit reports on presentations conducted indicated a substantial
portion of the training elements pertaining to TTACC/ACT (Training Element #4 in
the Field Audit Checklists) were not observed in-person by the auditors. The
table below shows the percentage of TTACC/ACT Training Elements observed
in-person by the auditor and the number of presentations associated with that
percentage:

 

PERCENTAGE OF TTACC/ACT TRAINING

ELEMENTS REVIEWED IN-PERSON

   NUMBER OF
SAMPLE  AUDITS

1-10%

   6

10.1-20%

   8

20.1-30%

   1

30.1-40%

   2

40.1-50%

   4

51.1-100%

   0

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 48



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

On average, 20% of the training elements pertaining to TTACC/ACT were observed
by the auditors. 80% of the TTACC/ACT Training Elements were not observed
in-person as required by the Standard; the auditor noted them as observed on the
training agenda, reflected in an interview of the trainer or not evidenced. On
this basis, the Companies are not conducting annual in-person reviews of the
Field Leaders’ training presentations of health insurance agent training as part
of the TTACC/ACT audit program.

Finding: The Companies do not appear to be in compliance with the terms of this
Standard.

RSA Standard 2.C.2: When issues relating to agent conduct are identified through
the BCP calls, those agent issues are investigated by the Companies.

The Companies reported meeting this Standard as of June 30, 2009. The
examination review period was July 1, 2009 through December 31, 2010. The
Examiners were provided and reviewed the Companies’ BCP Policies and Procedures.
The BCP testing was conducted to determine if issues arising during BCP calls
were appropriately handled by the Companies. A BCP population comprised of
20,516 MEGA, Mid-West and Chesapeake calls was provided by the Companies for the
period January 1, 2010 through December 31, 2010. There was one sample of 64 BCP
calls selected which included MEGA, Midwest and Chesapeake calls. The sample was
weighted based on each Company’s BCP population. No exceptions were found during
the testing. In addition, the Examiners tested a judgmental sample of 28 BCP
audits to determine the reliability of the audit process. The audit process
appeared adequate and no exceptions were found.

Finding: The Companies appear to be in compliance with the terms of this
Standard.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 49



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

RSA Standard 2.C.4: Procedures are in place for appropriate response to problems
identified through the agent monitoring program, including retraining,
discipline, or termination of the agent or field leadership, as appropriate.

The Companies reported meeting this Standard as of June 30, 2009. The
examination review period was July 1, 2009 through December 31, 2010. The
Examiners reviewed written policies and procedures in effect during the
examination period to determine if they set forth an appropriate response to
problems identified through the agent monitoring program, including retraining,
discipline, or termination of the agent or field leadership, as appropriate.
Problems identified through the agent monitoring program are submitted to and
reviewed by the SPRT committee. Corrective action noted in SPRT Disciplinary
Action Log included: agent retraining, written warning, termination for cause.

Written procedures are in place for appropriate response to confirmed
complaints, use of unapproved advertising, fraud, forgery, violation of federal,
state or local laws and violation of the Companies’ policy. However, the
Examiners note that the Companies’ Agent Due Process and Progressive Discipline
Policy, effective March 10, 2010, does not define the number of unconfirmed
complaints that constitute a “trend.” The policy establishes disciplinary action
for a “trend of unconfirmed complaints” and further disciplinary action if
“additional unconfirmed complaints on the same trend” are received but it
neither defines how many complaints constitute a “trend” before the disciplinary
action is to be carried out, nor establishes a time frame for receipt of such
complaints. Further, the policy does not establish how many complaints “on the
same trend” should be received before carrying out additional disciplinary
action. The absence of such parameters allows an agent with an excessive number
of unconfirmed complaints to continue to place business without the necessary
oversight or disciplinary action.

Finding: The Companies appear to be in compliance with the terms of this
Standard.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 50



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

RSA Standard 2.C.5: As problems are identified through the agent monitoring
program, they are resolved, as appropriate, including retraining, discipline, or
termination of the agent or field leadership.

The Companies reported this Standard as met as of December 31, 2009. In order to
determine compliance, the examiners reviewed materials from January 1, 2010
through December 31, 2010. As part of the review, the Companies provided written
policies and procedures in effect during 2010. These materials covered how the
Companies are to respond to problems identified through the agent monitoring
program. Agent conduct issues identified through agent monitoring program are
submitted to and reviewed by the SPRT committee. It appears that the Companies’
process does not define what activity level constitutes a “trend”. It appears to
be that action levels are subjective on the part of both the area responsible
for referring cases to the SPRT Committee, and for action by the SPRT Committee.
Since the intention of this standard was to establish an objective process, this
is problematic.

This standard required the Companies to identify and resolve trends of
noncompliance. The Companies did pass this standard and no violations were
found. However, the Companies were unable to demonstrate that they had even
defined “trend” so as to be able to identify one. As noted in Section 2.C.7, the
Examiners did give the Companies credit for having identified and resolved some
trends at the agent level, but this “know it when you see it” approach is not
good practice. Such a weak process is likely to result in uneven application
across the Companies and missed trends. Within the SPRT meeting minutes, the
Examiners’ did note that due dates assigned to agent specific action items were
inconsistent throughout the exam period. While all agent-specific disciplinary
items (e.g. warning letter, retraining etc) shared the same “Date Due” in a
particular month, the time allotted to implement an approved and agreed upon
disciplinary action varied from month to month. On average, due dates were set
11 days from the date of the meeting, with timeframes between 4 and 20 days
noted. In addition, the Examiners’ noted that with the exception of the July
2009 meeting minutes, the SPRT agenda did not include a status update on the
outstanding approved agent specific disciplinary actions to be taken. Based upon
the review of the SPRT minutes alone, the Examiners could not conclude as to
whether cases of serious agent misconduct were handled expeditiously.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 51



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

As the Companies have an agent monitoring process to identify problems which are
resolved, as appropriate, including retraining, discipline, or termination of
the agent or field leadership, the Companies appear to be in compliance with the
terms of the Standard.

Finding: The Companies appear to be in compliance with the terms of this
Standard.

RSA Standard 2.C.6: The Companies review logged complaints quarterly to
determine trends such as misunderstandings about product features, processing
concerns; benefit dissatisfaction, and failure of agents to provide sufficient
information to Customers.

The Companies reported meeting this Standard as of June 30, 2009. The
examination review period was July 1, 2009 through December 31, 2010. The
Examiners requested and reviewed all new or revised versions of such policies
and procedures noted that were in effect for the period July 1, 2009 through
December 31, 2010. In addition, the Examiners also requested additional
information based upon their review of the IAD workpapers and The Schacht Group
workpaper files.

The Examiners’ review of the Companies’ provided documentation showed that the
Companies had a process in place throughout the exam period to identify
individual agent complaint trends (e.g. misunderstandings about product features
or failure of agents to provide sufficient information to Customers etc.).
Specifically, the Companies reviewed an agent’s complaint history in conjunction
with the receipt of a complaint to determine whether a complaint trend existed
for that particular agent. Agents with identified complaint trends were
disciplined in accordance with the Companies’ Agent Due Process and Progressive
Discipline Policy.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 52



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

The Examiners found that the Companies’ analysis of complaints did not include
trending to determine agent and / or supervisory trends on a macro level (e.g.
by region, by leader, by plan/product etc). Based upon a review of written
procedures provided by the Companies, the Compliance Complaint SME appears to
have had this responsibility. The Companies did not provide documentation to
support that this review was performed during the examination period or that the
Companies took action to resolve any problems which could have been identified
from this type of analysis (e.g. modifications to agent or Field Leader training
programs, management termination or retraining etc.).

In addition, the Companies’ operational areas analyzed complaint data monthly to
identify operational training needs and / or opportunities for process
improvements within their respective areas. The Operations Strategy unit
maintained the Issue Resolutions Tracking Log, subsequently renamed the Training
Opportunities Log, to document the status of action plans to address the
identified operational issues. Based upon the Examiners’ review of the
information provided, the scope of the analysis performed by the operational
areas did not include identifying and addressing trends concerning macro level
agent or leadership issues.

Although the Companies did conduct some trending, it did not conduct a review of
logged complaints at the macro level (e.g. by offices, by region, by
plan/product, or Companies as a whole) to determine trends such as
misunderstandings about product features, processing concerns, benefit
dissatisfaction, and failure of agents to provide sufficient information. As
such, if any negative systemic indications or trends existed, they would not
have been identified or addressed.

Finding: The Companies do not appear to be in compliance with the terms of this
Standard. The Companies should analyze trends across offices, regions,
product/plan, or the Companies as a whole.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 53



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

RSA Standard 2.C.7: If negative indications or trends are identified as the
result of the quarterly review of logged complaints or trends, the Companies
take action to resolve the indicated problem(s).

The Companies reported meeting this Standard as of December 31, 2009. The
examination review period was January 1, 2010 through December 31, 2010. To
determine compliance of Standard 2.C.6, the Examiners requested and reviewed all
new or revised versions of such policies and procedures that were in effect for
the period July 1, 2009 through December 31, 2010. In addition, the Examiners
also requested additional information based upon their review of the IAD
workpapers and The Schacht Group workpaper files.

The Examiners’ review of the Companies’ provided documentation showed that the
Companies did not perform quarterly trend analysis of complaints. The only trend
analysis that the Companies could demonstrate was to look at complaints against
individual agents. No trend analysis was ever done with respect to trends across
offices, regions, or the Companies as a whole. The Companies therefore cannot be
found to have taken action to resolve complaint trends when they could not even
demonstrate a process of identifying them.

Finding: Because the Companies failed 2.C.6, the Examiners were unable to assess
compliance with standard 2.C.7. The Companies should analyze trends across
offices, regions, product/plan, or the Companies as a whole. Once negative
trends are identified, the Companies should take corrective actions as
appropriate.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 54



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

RSA Standard 2.D.2: POS materials are reviewed at least annually to assess
whether the materials continue to be appropriate and whether they include
appropriate disclosures.

The Companies reported meeting this Standard as of December 31, 2009. The
examination review period was January 1, 2010 through December 31, 2010. The
Companies acknowledged in their 2009 review of POS materials that it did not
properly identify and categorize all POS material and therefore not all
materials were reviewed. In order to address this issue, the Companies revised
their process for identifying and categorizing POS material prior to their 2010
review.

To determine if the Companies were reviewing POS material at least annually to
comply with the terms of this Standard, the Examiners requested all of the
Companies documentation of their 2010 review of POS materials. The Examiners
reviewed the Companies’ documented policies and procedures which included
directions to conduct an annual review of the POS material. In addition, the
Companies provided a list including 909 identified POS materials for all US
Territories and states, excluding MA and DE, reviewed in 2010. The list included
a review summary for each piece of POS material. Although the
Companies’ documentation of their 2010 review indicated some POS materials were
not reviewed, the Companies were able to provide additional information that
showed their documentation of the review contained errors and that the POS
materials in question were, in fact, reviewed in 2010 as required by the
Standard.

Finding: The Companies appear to be in compliance with the terms of the
Standard.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 55



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

RSA Standard 2.E.2: Proven serious agent misconduct is dealt with expeditiously
when known to the Companies.

See detail under RSA Standard 2.A.4, above.

RSA Standard 2.E.3: All complaints clearly alleging agent misrepresentation of
the product at the point of sale are investigated.

The Companies reported meeting this Standard as of June 30, 2009. The
examination review period was July 1, 2009 through December 31, 2010. The
Companies’ definition and criteria for “agent misrepresentation” appears
reasonable. Based upon the Examiners’ review of complaints in conjunction with
Standard 7.A.1, all complaints clearly alleging agent misrepresentation of the
product at the point of sale are investigated. Specific to this Standard, the
testing of Complaint files conducted under Standard 7.A.1, indicated that the
Companies adhered to the defined expectations concerning agent misrepresentation
as set forth in the policy and procedures documentation.

Finding: The Companies appear to be in compliance with the terms of this
Standard.

RSA Standard 2.F.1: The Companies annually evaluate Field Leaders based upon
TTACC audit results and the performance of agents within their respective
territories. Performance measurements include:

 

  •  

Complaint activity;

 

  •  

Taken rates; and,

 

  •  

Risk associated with agent debt.

These measurement standards identify Field Leaders requiring additional
oversight, as well as those demonstrating effective accountability and
performance.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 56



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

The Companies reported meeting this Standard as of December 31, 2009. The
examination review period was January 1, 2010 through December 31, 2010. The
Examiners reviewed 25 Annual Field Leader Performance Evaluations and 19
TTACC/ACT audit reports to determine if the Companies annually evaluate Field
Leaders based upon TTACC/ACT audit results and the performance of agents within
their respective territories. From the review of the Annual Field Leader
Performance Evaluations and the TTACC/ACT audit reports, the Examiners
determined that the Companies have two separate processes to evaluate Field
Leaders. The first step of the process involves evaluating the performance
measures set forth in the Standard and the second part of the process involves
auditing the Field Leaders’ performance with respect to TTACC/ACT. On this
basis, the review of the TTACC/ACT audit reports and the performance evaluations
indicate that the Companies evaluate Field Leaders based on TTACC/ACT audit
results and also evaluate the performance of the Field Leaders’ agents within
the performance measurements required by the Standard. The two step process
collectively accomplishes the objective of the Standard.

Finding: The Companies appear to be in compliance with the terms of this
Standard.

3. Claim Handling

The Examiners reviewed the Companies’ policies and procedures for completeness
to determine compliance with the RSA Standards of this section. Testing the
Companies’ Claims Handling Policies and Procedures involved selecting random
claim samples and testing those claim files selected with the applicable
Standards.

The Companies’ claim handling was satisfactory to comply with the terms of the
RSA. The examination period for which the Examiners tested other Claim Handling
Standards was January 1, 2010 through December 31, 2010. A claims population
comprised of 1,531,915 MEGA, Mid-West and Chesapeake claims was provided by the
Companies for the period January 1, 2010 through December 31, 2010. There was
one sample of 111 claims selected which included MEGA, Midwest and Chesapeake
claims. The sample was weighted based on each Company’s claim population. In
addition, the Examiners obtained and reviewed the Claim Handling Policies and
Procedures for the period January 1, 2010 through December 31, 2010.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 57



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

The table below summarizes the Claims Handling review results:

 

Standard #

   Population Size    Sample Size    # Non-Compliance    % of Non-
Compliance   Overall
Testing Results 3.A.2          0    0.0%   Pass 3.B.1          0    0.0%   Pass
3.C.1    1,531,915    111    4    3.6%   Pass 3.C.3          0    0.0%   Pass
3.D.1          1      .9%   Pass 3.E.2    N/A    N/A    0    0.0%   Pass 3.E.3
   N/A    N/A    0    0.0%   Pass

RSA Standard 3.A.2: The Companies do not allow diagnosis or CPT codes submitted
by providers on claims to be altered by Company personnel.

The Companies reported meeting this Standard as of December 31, 2009. The
examination review period was January 1, 2010 through December 31, 2010. The
Examiners’ review found one instance in which the provider submitted CPT code
modifier-26 but was processed by the Companies as CPT code modifier -50. The
Companies provided sufficient evidence to show that the Companies personnel did
not change the CPT code modifier. The evidence provided indicates the CPT code
printed on the claim form was off center. The Companies’ Optical Character
Recognition scanner read the last two digits, “50”, in the submitted CPT code
82550 as the modifier. The Claim Examiner did not pick up on this error but
there was no impact on the claim payment. Although technically the CPT code
modifier was different than what was submitted, it was not the Companies’
personnel who purposefully made the change, which is the basis of the Standard.
In addition, the Examiners reviewed the Companies’ “change reports” for each of
the months in which there was an instance of a change in a CPT or diagnosis
code from its original submission. The review of the reports produced no
instances where CPT or diagnosis codes were changed without justification.

Finding: The Companies appear to be in compliance with the terms of this
Standard.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 58



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

RSA Standard 3.B.1: For business not yet set up on or migrated to a new claims
adjudication system as described in Standard 3.B.2, the Companies’ claims
adjudication system allows an entire claim to be tracked and counted as a single
claim unit for each bill submitted and processed in the system, and the
Companies require that each claim is handled under a single claim identifier
(“film number”).

The Companies reported meeting this Standard as of June 30, 2008. The
examination review period was January 1, 2010 through December 31, 2010. Of the
111 claims tested by the Examiners there were no instances found to indicate
that more than one film number existed per claim.

Finding: The Companies appear to be in compliance with the terms of this
Standard.

RSA Standard 3.C.1: All claims are adjudicated in a timely manner as required by
statute or rule in the appropriate jurisdiction (including the tolerances
provided in those statutes or rules) based upon claim submission location. Where
no tolerance standards are promulgated in a particular jurisdiction, the NAIC
Market Regulation Handbook tolerance standard of 7% applies.

The Companies reported meeting this Standard as of December 31, 2009. The
examination review period was January 1, 2010 through December 31, 2010. Of the
111 claims tested by the Examiners there were five instances, or 4.5% of the
sample, where the Companies did not adjudicate the claim in a timely manner. As
the RSA established the NAIC Market Regulation Handbook tolerance level of 7%
for failing the standard, the Companies appear to be in compliance with the
terms of the Standard.

Finding: The Companies appear to be in compliance with the terms of this
Standard.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 59



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

RSA Standard 3.C.3: The Companies do not allow personnel to pend claims while
waiting for information on other unrelated claims. Each claim submission is
handled separately.

The Companies reported meeting this Standard as of June 30, 2008. The
examination review period was January 1, 2010 through December 31, 2010. Of the
111 claims tested by the Examiners there were no instances found to indicate
that a “pend” status was used during the adjudication process.

Finding: The Companies appear to be in compliance with the terms of this
Standard.

RSA Standard 3.D.1: All EOB forms include the deductible information pertinent
to the claim.

The Companies reported meeting this Standard as of December 31, 2009. The
examination review period was January 1, 2010 through December 31, 2010. Of the
111 claims tested by the Examiners there was one instance, or 0.9% of the
sample, that did not include the correct deductible information pertinent to the
claim. As the RSA established the NAIC Market Regulation Handbook tolerance
level of 7% for failing the standard, the Companies appear to be in compliance
with the terms of the Standard.

Finding: The Companies appear to be in compliance with the terms of this
Standard.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 60



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

RSA Standard 3.E.2: The Companies’ Claims Department audits are consistent
across Companies and the auditing program is evaluated and updated on an ongoing
basis and at least annually.

The Companies reported meeting this Standard as of June 30, 2008. The
examination review period was January 1, 2009 through December 31, 2009. To
determine if claims audits are consistent across Companies and the auditing
program is evaluated and updated at least annually, the Examiners reviewed the
Companies’ Claims Quality Assurance (QA) Procedures Manual and tested a
judgmental sample of 36 audit files. The Claims QA Procedure Manual indicated it
conducts four types of audits: 1) Payhold Listing; 2) Large Claim; 3) Examiner
Extract; and, 4) New Form. The 36 audit files were comprised of three of each
type of audit for each of the three HealthMarkets Companies.

A review of the Companies’ Claims QA Procedures Manual and the revisions log
indicated revisions were made on 4/15/2009, 4/29/2009, 6/16/2009 and 8/12/2009.
The changes on 4/15/2009 were substantive changes which included revisions to
all sections of the Manual. In addition, the Companies provided the Examiners
with evidence of an established process that prompts their Claims Department to
undergo an annual review of the audit program. The revision log and the
Companies’ established review process shows the QA Audit Procedures were
evaluated and updated at least annually. In addition, the QA Audit Procedures
are evaluated and updated on an ongoing basis.

Examiners reviewed documentation provided for all 36 audits selected to
determine if the Companies’ Claims Department audits are consistent across
Companies. The documentation reviewed for the 36 audits selected showed
consistent use of the Claims Audit Tool application to document findings, as
directed by the Claims QA Audit Procedure, with no distinction across Companies
on the audit methodology used.

Finding: The Companies appear to be in compliance with the terms of this
Standard.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 61



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

RSA Standard 3.E.3: The results of the audits are analyzed quarterly by
appropriate supervisory or senior personnel to identify trends and root causes
of claim mishandling, areas for training emphasis, and problem claims adjusters.
The Companies can demonstrate that procedures are in place and followed for
appropriate response to problems identified through the claims handling audit
program, including retraining, discipline, or dismissal of claims handlers, as
appropriate. The Companies can demonstrate follow-through on any identified need
for change from identification to action and resolution. Such follow-through
includes assessment of each change.

The Companies reported meeting this Standard as of June 30, 2008. The
examination review period was January 1, 2009 through December 31, 2009. The
review of the Companies’ written procedures, Calibration meeting minutes,
documented workflows and disciplinary action documentation indicate the
Companies analyze the results of their claims audits on at least a quarterly
basis and respond to problems identified by the audit process, including
carrying out disciplinary action against claim handlers who do not meet claims
accuracy standards. As such, no exceptions were noted and the Companies appear
to be in compliance with the terms of the Standard.

Finding: The Companies appear to be in compliance with the terms of this
Standard.

5. Identification of Company

The Examiners reviewed the Companies’ policies and procedures to determine
compliance with the RSA Standards of this section. The Companies certified that
they had not entered into any agreements during the RSA period which would have
resulted in claims being adjudicated in violation with Standards in this
section.

The claim issues found during the original multi-state exam were the result of a
settlement of a class action lawsuit. After discussion with the Companies, the
examiners asked the Companies to certify that there had been no further
settlement such as the one which was the subject of the previous problems. This
certification was given to the examiners on April 6, 2011. It states: “…since
October 15, 2004 neither The Chesapeake Life Insurance Company, Mid-West
National Life Insurance Company of Tennessee nor The MEGA Life and Health
Insurance Company have entered into any litigation settlement in which a
consumer, who applied for and was issued coverage with one of these insurers,
was subsequently issued coverage under another of these insurers as part of a
settlement.”

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 62



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

The table below summarizes the Identification of the Companies review results:

 

Standard #

   Population Size    Sample Size    # Non-
Compliance    % of Non-
Compliance   Overall
Testing Results

5.A.1

   1,531,915    111    0    0.0%   Pass

5.B.1

   N/A    N/A    0    0.0%   Pass

5.C.1

   N/A    N/A    0    0.0%   Pass

5.C.2

   N/A    N/A    0    0.0%   Pass

RSA Standard 5.A.1: All claims are adjudicated under the Company in which the
claim is being made.

The Companies reported meeting this Standard as of December 31, 2009. The
examination review period was January 1, 2010 through December 31, 2010. Of the
111 claims tested by the Examiners there were no instances found to indicate
that claims were adjudicated under a different Company from which the claim was
made.

Finding: The Companies appear to be in compliance with the terms of this
Standard.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 63



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

RSA Standard 5.B.1: Each Customer is notified any time a claim is denied. This
includes situations where a Customer has coverage under more than one of the
Companies and a Company believes that the Customer’s claim may more
appropriately or successfully be made to another of the Companies. In that
situation, the Companies ensure that this information is clearly explained to
the Customer and correctly documented by the Company (or Companies) to which the
claim is being made.

The Companies reported meeting this Standard as of December 31, 2009. The
examination review period was January 1, 2010 through December 31, 2010. Based
on the certification provided by the Companies dated April 6, 2011, the
Companies appear to be in compliance with the terms of the Standard.

Finding: The Companies appear to be in compliance with the terms of this
Standard.

RSA Standard 5.C.1: The Companies do not allow Company personnel to process a
claim under a different company or policy than that under which the claim has
been made without direct, clear explanation to the Customer and compliance with
the above requirements.

The Companies reported meeting this Standard as of December 31, 2009. The
examination review period was January 1, 2010 through December 31, 2010. Based
on the certification provided by the Companies dated April 6, 2011, the
Companies appear to be in compliance with the terms of the Standard.

Finding: The Companies appear to be in compliance with the terms of this
Standard.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 64



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

RSA Standard 5.C.2: Documentation in each Company’s file is such that a reviewer
can determine from the documentation:

 

  •  

The actions taken by the Company with regard to a claim;

 

  •  

The status of the claim related to that Company; and

 

  •  

If a Company has denied and closed a claim because coverage exists under the
Customer’s policy with another of the Companies, a reviewer can tell from the
first company’s documentation which Company’s records to search to find
subsequent developments on the claim.

The Companies reported meeting this Standard as of December 31, 2009. The
examination review period was January 1, 2010 through December 31, 2010. Based
on the certification provided by the Companies dated April 6, 2011, the
Companies appear to be in compliance with the terms of the Standard.

Finding: The Companies appear to be in compliance with the terms of this
Standard.

6. Transparent Relationships With Associations

The Examiners reviewed the Companies’ policies and procedures to determine
compliance with the RSA Standards of this section. Testing the Companies’
association relationship transparency involved selecting samples and testing new
business files.

The Companies’ transparency regarding their relationship with associations was
satisfactory to comply with the terms of the RSA.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 65



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

The table below summarizes the Transparent Relationships with Associations
review results:

 

Standard #

   Population Size    Sample Size    # Non-
Compliance    % of Non-
Compliance   Overall
Testing Results

6.A.2

   N/A    N/A    0    0.0%   Pass

6.B.1

   95,055    119    0    0.0%   Pass

RSA Standard 6.A.2: The Companies are able to demonstrate that they have
identified each state in which the definition of premium includes all amounts
collected by the insurer and advised those states whether the Companies need to
amend their premium tax filings. The Companies can demonstrate follow-through
with each applicable state.

The Companies reported meeting this Standard as of June 30, 2009. The
examination review period was July 1, 2009 through December 31, 2010. The
Examiners found that in early 2008, the Companies requested an external legal
firm research the definition of premium for all states. The research found that
only one state, Nevada, was identified as having a definition of “premium” that
might be in conflict with the Companies interpretation of premium. The Companies
contacted the Nevada Division of Insurance (DOI) regarding this issue and the
Nevada DOI determined that the association fees would not be considered as
premium for state premium tax purposes. The Examiners reviewed the external
legal firm’s research as well as the Companies’ communications with the Nevada
DOI.

Finding: The Companies appear to be in compliance with the terms of this
Standard.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 66



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

RSA Standard 6.B.1: The Companies disclose to Customers the relationship between
each Company and each association the Company utilizes for marketing products.

The Companies reported meeting this Standard as of June 30, 2008. The
examination review period was July 1, 2009 through December 31, 2010. Of the 119
new business files tested by the Examiners there were no instances found to
indicate that the Companies are not disclosing to Customers the relationship
between each Company and each association that the Company utilizes. No
exceptions were noted and the Companies appear to be in compliance with the
terms of the Standard.

Finding: The Companies appear to be in compliance with the terms of this
Standard.

7. Complaints and Grievances

The Examiners reviewed the Companies’ policies and procedures to determine
compliance with the RSA Standards covering this section. Testing the Companies’
handling of complaints and grievances involved selecting samples and testing
complaint and grievance files.

The Companies complaint handling was satisfactory to comply with the terms of
the RSA. The examination period for which the Examiners tested to the complaint
handling Standards was July 1, 2009 through December 31, 2010.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 67



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

The table below summarizes the Complaint Handling review results for MEGA:

 

Standard #

   Population Size    Sample Size    # Non-
Compliance    % of Non-
Compliance   Overall
Testing Results

7.A.1

   2,429    64    0    0.0%   Pass

7.C.1

         0    0.0%   Pass

The table below summarizes the Complaint Handling review results for Mid-West:

 

Standard #

   Population Size    Sample Size    # Non-
Compliance    % of Non-
Compliance   Overall
Testing Results

7.A.1

   1,092    64    0    0.00%   Pass

7.C.1

         0    0.0%   Pass

The table below summarizes the Complaint Handling review results for Chesapeake:

 

Standard #

   Population Size    Sample Size    # Non-
Compliance    % of Non-
Compliance   Overall
Testing Results

7.A.1

   67    64    0    0.0%   Pass

7.C.1

         2    3.0%   Pass

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 68



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

The table below summarizes the results of the Issues Tracking Log samples for
the combined Companies.

 

Standard #

   Population Size    Sample Size    # Non-
Compliance    % of Non-
Compliance   Overall
Testing Results

7.F.2

   15    15    0    0.0%   Pass

RSA Standard 7.A.1: The complaints, written and verbal, are recorded and logged
in compliance with applicable state laws and Companies’ procedures.

The Companies reported meeting this Standard as of June 30, 2009. The
examination review period was July 1, 2009 through December 31, 2010. The
Companies provided separate complaint populations for MEGA, Mid-West and
Chesapeake. A separate sample of 64 complaints each was selected for MEGA,
Midwest and Chesapeake. The Examiners requested copies of all versions of the
Companies’ Complaint and Grievance Policies and Procedures in effect from
July 1, 2009 through December 31, 2010. The Companies provided a version of the
Consumer Affairs Group (CAG) Complaint & Grievance Handling Procedures dated
August 25, 2010, the main document that governs the entire Complaint process for
the Companies. Additionally the Companies provided business unit level process
and procedure documentation that “spells out” the complaint handling
expectations for the various business units.

The Companies use a centralized database called CHS (Complaint Handling System)
to monitor the logging, investigation and disposition of all Complaints. The
identification of a Complaint and the subsequent actions necessary to record and
log it into CHS, are generally performed at the business unit level. The
Examiners note that adequate process and procedure and training documents are in
place to facilitate the staff’s consistent and compliant “identification of” and
logging of Complaints into the CHS. As such, the Examiners concluded that the
Companies’ Complaint Handling Policies and Procedures appear to be in compliance
with the terms of this Standard.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 69



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

In order to test the complaint files, a random sample of 64 files was selected
for each Company (MEGA, Mid-West and Chesapeake). Testing indicated no errors in
the Company files reviewed.

Finding: The Companies appear to be in compliance with the terms of this
Standard.

RSA Standard 7.C.1: All complaints and grievances, written or verbal, are
handled in compliance with applicable statutes, rules, and regulations for
timely responses and resolutions.

The Companies reported meeting this Standard as of June 30, 2009. The
examination review period was July 1, 2009 through December 31, 2010. The
Companies provided separate complaint populations for MEGA, Mid-West and
Chesapeake. A separate sample of 64 complaints each was selected for MEGA,
Midwest and Chesapeake. The Examiners’ requested and reviewed copies of all
versions of the Companies’ Complaint and Grievance Policies and Procedures in
effect from July 1, 2009 through December 31, 2010 as part of Standard 7.A.1.
The Examiners concluded that the Companies’ Complaint Handling Policies and
Procedures appear to be in compliance with the terms of this Standard.

In addition to the policies and procedures, the Companies utilize a tool
referred to as the Complaint and Grievance Matrix to guide the Companies’
actions. The Examiners requested a copy of all versions of the Companies’
Complaint and Grievance Matrices used during the review period. The Companies
responded that two Complaint and Grievance Matrices were in use during the
requested time frame. The May 1, 2009 version of the matrix was replaced by the
May 29, 2010 version.

As this “tool” is instrumental in the timely response and resolution of Consumer
Complaints in the various jurisdictions, the Examiners reviewed the veracity of
this document. To test the accuracy of the Complaint and Grievance Matrix, the
participating states were tasked with feedback. Twenty one (21) States responded
via email with no substantive changes on the May 2009 or May 2010 version of the
Matrix. Additionally, the Examiners communicated via telephone with five states
(AL, AZ, LA, OH and MI) to verify the conformity of the Companies’ Matrix with
the state statutes, rules and regulations applicable to timely response. The
Examiners note that the Matrix includes aggressive Complaint response timeliness
expectations where state statues, rules or regulations are silent. The Examiners
conclude that the Complaint and Grievance Matrix is a robust tool that guides
the Companies’ actions to ensure the requirements of the Standard are met.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 70



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

In order to test compliance with Standard 7.C.1, the Examiners utilized the same
sample used in 7.A.1. Testing revealed that none of the MEGA and Midwest files
contained errors. Testing of the Chesapeake files revealed 2 files that were out
of compliance with the Standard.

Finding: The Companies appear to be in compliance with the terms of this
Standard.

RSA Standard 7.F.2: The Complaint Action Team (or successor committee) maintains
a tracking log for identified issues. The Companies have established procedures
to ensure that there is ownership and accountability and procedures to monitor
and ensure appropriate follow-through.

The Companies reported meeting this Standard as of December 31, 2009. The
examination review period was January 1, 2010 through December 31, 2010. The
Companies provided fifteen Complaint Action Tracking Logs from which the
Examiners reviewed the total population. The Standard 7.F.2 review is limited in
scope to the Operational areas of the organization. The Agent and Sales
procedures, tracking logs and monitoring is the subject of review under RSA
Standard 2.C. The same function for Claims is reviewed in 3.E.3.

The Examiners’ requested and reviewed copies of all versions of the Companies’
policies and procedures related to an Issue Tracking Log(s) in effect from
July 1, 2009 through December 31, 2010. The Examiners concluded that the
Companies’ policies and procedures appear to be in compliance with the terms of
this Standard.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 71



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

During the course of the Exam period the Companies’ Complaint Handling processes
were rapidly evolving in response to internal and external demands. The
Companies provided a satisfactory explanation of the evolution of the issues
tracking responsibility from the CAT to the Operations Strategy (Ops Strategy)
unit, from Ops Strategy to the Issues Resolution Tracking Workgroup (IRT), from
IRT to the Confirmed Complaint Review team (CCR). High level oversight of the
process was transferred from the Sales Practice Review Team (SPRT) to the
Listening to Customer Committee (L2C) in 2009.

Aside from the many names or workgroups responsible for the function, the
Companies’ process of reviewing complaints and taking corrective actions varied
little during the review period. The Consumer Affairs Group (CAG) in concert
with the individual business units handles the entire complaint lifecycle. The
CAG works hand in hand with business units to dispose of individual complaints
as well as to identify potential issues or trends. Once an issue has been
identified the business unit then carries out the appropriate action, be it at a
micro or macro level. Through the various CAT successor mechanisms, the
Examiners conclude that the Companies maintained a consistent process to ensure
that issues identified from complaint reviews were monitored to ensure
accountability and corrective action follow-through.

To facilitate the testing of Standard 7.F.2 the Companies provided copies of the
IRT Issues and Training Logs as well as the Member Services Issues Reports.
Three IRT Issues/Training Logs were reviewed and twelve Member Services Issues
Report. The Examiners reviewed all Tracking Logs submitted by the Companies and
noted no errors. The logs clearly demonstrate that there is business unit
ownership and accountability for identified issues. Once identified the logs are
an effective mechanism to track and ensure corrective action follow-through. As
such, the Companies appear to be in compliance with the terms of the Standard.

Finding: The Companies appear to be in compliance with the terms of this
Standard.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 72



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

8. Cancellation, Non-renewal and Discontinuance Notices

The Examiners reviewed the Companies’ policies and procedures to determine
compliance with the RSA Standards of this section. Testing the Companies’
cancellation, non-renewals and discontinuance notices involved selecting samples
and testing the files with each of these situations.

The Companies handling of cancellation, non-renewal and discontinuance notices
was satisfactory to comply with the terms of the RSA. The examination period for
which the Examiners tested to the Cancellation Handling Standards was January 1,
2010 through December 31, 2010. A cancellation population comprised of 131,838
MEGA, Mid-West and Chesapeake claims was provided by the Companies for the
period January 1, 2010 through December 31, 2010. The sample of 64 claims
included MEGA, Midwest and Chesapeake claims. The sample was weighted based on
each Company’s claim population. In addition, there were only 25 non-renewals in
total for the period January 1, 2010 through December 31, 2010. The Examiners
reviewed all 25 non-renewals.

The table below summarizes the Cancellation, Non-renewal and Discontinuance
Notices review results of the cancellation sample:

 

Standard #

  

Population Size

  

Sample Size

  

# Non-

Compliance

  

% of Non-

Compliance

 

Overall

Testing Results

8.1

   131,838    64    0    0.0%   Pass

The table below summarizes the Cancellation, Non-renewal and Discontinuance
Notices review results of the non-renewal files tested:

 

Standard #

  

Population Size

  

Sample Size

  

# Non-

Compliance

  

% of Non-

Compliance

 

Overall

Testing Results

8.1

   25    25    0    0.0%   Pass

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 73



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

RSA Standard 8.1: Cancellation, non-renewal and discontinuance notices are
handled consistently for all policies and payment methods.

The Companies reported meeting this Standard as of June 30, 2009. The
examination review period was January 1, 2010 through December 31, 2010. The
Examiners were provided and reviewed the Companies’ policies and procedures
regarding notices and notifications. The cancellation and non renewal testing
was conducted to determine if notices are handled consistently for all policies
and payment methods. No exceptions were found during the testing.

Finding: The Companies appear to be in compliance with the terms of this
Standard.

10. Separate Financial Information for PDA and SDA

The Examiners obtained and reviewed the 2010 Year-End financial statements for
both Performance Driven Awards (“PDA”) and Success Driven Awards (“SDA”).

The Companies recording of financial information for PDA and SDA was
satisfactory to comply with the terms of the RSA.

The table below summarizes the Separate Financial Information for PDA and SDA
review results:

 

Standard #

  

Population Size

  

Sample Size

  

# Non-

Compliance

  

% of Non-

Compliance

 

Overall

Testing Results

10.1

   N/A    N/A    0    0.0%   Pass

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 74



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

RSA Standard 10.1: Financial information for HealthMarkets’ wholly-owned
subsidiaries Performance Driven Awards, Inc. (“PDA”) and Success Driven Awards,
Inc. (“SDA”) is prepared, separate from the parent entity, and is available to
domestic regulators upon request.

The Companies reported meeting this Standard as of June 30, 2008. The
examination review period was July 1, 2009 through December 31, 2010. The
Companies’ handling of financial information pertaining to PDA and SDA was
satisfactory and complies with the terms of the RSA. The Examiners obtained and
reviewed the 2010 Year-End financial statements for both Performance Driven
Awards (“PDA”) and Success Driven Awards (“SDA”). The Examiners also obtained
and reviewed 2010 Year-End financial statements for Insphere. Annual Statement
schedules included the Balance Sheet and Income Statement for all three entities
and the Schedule A - Expenses for PDA and SDA. Per review of the Annual
Statement schedules, it appears as though the PDA and SDA financials have been
prepared separate from their Parent Company. As such, based on the review of the
policies and procedures along with the applicable testing it appears the
Companies are in compliance with this Standard.

Finding: The Companies appear to be in compliance with the terms of this
Standard.

11. Accounting Support for Treatment of Agents’ Stock Benefit Match

The Examiners reviewed the Companies’ journal entries, narratives, and process
flow charts, to determine whether the subsidiaries accounting treatment for the
agent stock plan is in accordance with various accounting literature and in
accordance with generally accepted accounting principles (“GAAP”).

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 75



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

The table below summarizes the Separate Financial Information for PDA and SDA
review results:

 

Standard #

  

Population Size

  

Sample Size

  

# Non-

Compliance

  

% of Non-

Compliance

 

Overall

Testing Results

11.1

   N/A    N/A    0    0.0%   Pass

RSA Standard 11.1: SDA and PDA, which are non-owned affiliates of the Companies,
account for the stock matching benefit program. The accounting for the stock
matching benefit paid to agents and field service representatives for the
respective associations under the agent stock plan complies with generally
accepted accounting principles.

The Companies reported meeting this Standard as of June 30, 2008. The
examination review period was July 1, 2009 through December 31, 2010.

When asked to explain the accounting for the stock matching program, the
Companies response was:

“Since the basis for the matching benefit was not exclusively based on
commissions derived from any one legal entity, the expense is recorded in the
same entities that sponsor the majority of the agent contests and bonus plans
(PDA/SDA/Insphere). Additionally, in 2010, Insphere is the only “participating
agency” in the agent stock plan. HealthMarkets’ insurance company subsidiaries
and the unaffiliated insurance companies that our agents market products through
are not “participating agencies” in the agent stock plan and therefore would not
record any expense related to the matching benefit. Prior to 2010, PDA and SDA
were the primary “participating agencies” in the agent stock plan.

The matching benefit provided by PDA/SDA/Insphere is recorded as “Agent Stock
Plan – Matching” expense in the ledger. This matching benefit is to provide
incentive for the retention of agents and to provide a way for the agents to
share the risks and rewards along with the other stakeholders in HealthMarkets
Inc. As of March 31, 2011, the agents own approximately 10.2% of the outstanding
common stock of HealthMarkets Inc. Commissions generally do not provide this
type of incentive for the agent. Additionally, the matching benefit vests over
time to incentivize agent retention which is different from the incentives
provided by commissions. The matching credits are based on the amount of the
agent’s contributions to the agent stock plan. This differs from commission
which is generally a percentage of the premium for a given insurance policy or a
flat fee per insurance policy.”

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 76



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

From the Examiners’ review of the journal entries, narratives, and process flow
charts, HealthMarkets Inc. and subsidiaries accounting treatment for the agent
stock plan is in accordance with various accounting literature and in accordance
with generally accepted accounting principles (“GAAP”). The accounting for the
agent stock plan is reviewed by the external auditors, KPMG, for compliance with
GAAP each year as part of the audit of the HealthMarkets Inc SEC filing, Annual
Report on Form 10-K. Included in the audited Form 10-K is a separate note to the
financial statements providing the required GAAP disclosures for the agent stock
plan.

The Companies handling of financial information pertaining to the stock matching
benefit program was satisfactory to comply with the terms of the RSA. The
Examiners found that the company’s matching benefit is to provide an incentive
for the retention of agents and to provide a way for the agents to share the
risks and rewards along with the other stakeholders in HealthMarkets Inc.

Finding: The Companies appear to be in compliance with the terms of this
Standard.

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 77



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

Appendix A – Weighted Percentage of Penalty

 

Standards for Performance Measurement

   Weighted Percentage of
Penalty  

Agent Training

     25 % 

Agent Oversight

     25 % 

Claims Handling

     8 % 

Claims Procedures Manual

     8 % 

Identification of Company

     2 % 

Transparent Relationships with Associations

     10 % 

Complaints And Grievances

     10 % 

Cancellation, Non-Renewal And Discontinuance Notices

     2 % 

Compliance Program

     4 % 

Separate Financial Information For PDA & SDA

     2 % 

Accounting Support for Treatment of Agents’ Stock Benefit Match

     2 % 

Providing Requested Copy of Outside Consulting Report

     1 % 

Report to Regulators Outlining All Changes

     1 % 

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 78



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

Appendix B – Standards for Performance Measurement

 

Focus Area

  

Performance Standard

  

Tolerance

  

Exam Result

Health

Insurance Agent Training                            

  

Standard 1.A.1

The Companies have a written curriculum for new agents, which is standardized so
that each agent receives the training as defined in 1.A.2.

           Pass/Fail                      Pass             

Standard 1.A.2

Standard curriculum for new agent training includes:

 

•    Information specific to applicable states or U.S. territories;

 

•    Overview of the health insurance industry;

 

•    Basics of health insurance policies;

 

•    Sales presentation standards;

 

•    Fundamentals of health insurance policy provisions, including statements of
coverage, deductibles, co-pays, co-insurance, exclusions, and cancellation;

 

•    Business Ethics;

 

•    Legal requirements regarding disclosures, application completion, and
signatures; and

 

•    Legal and ethical requirements for truth and fair dealing in sales of
health insurance.

   Pass/Fail    Pass   

Standard 1.A.3

The Companies do not appoint recruits as agents until they have passed the
Companies’ Training, Testing, Audit, Complaints, and Compliance (“TTACC”)
testing and met state licensing requirements. TTACC, as used in these Standards
for Performance Measurement, means the program as described in the Report and in
the Companies’ Response to the Report, as well as subsequent modifications made
to meet the provisions of this Agreement.

   Pass/Fail    Fail   

Standard 1.B.1

The Companies offer product training three times per calendar year at each
division office.

   Pass/Fail    Pass   

Standard 1.B.2

For the remainder of the calendar year in which an agent initially passes TTACC
testing, each agent is required to attend up to three additional training
sessions to be chosen from those offered by his or her Division Office.

   10%    Pass   

Standard 1.B.3

For every full calendar year after the year in which an agent initially passes
TTACC testing, the Companies require all agents to attend at least three
training sessions including at least one product training and one
compliance/ethics training annually.

   10%    Pass

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 79



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

Focus Area

  

Performance Standard

  

Tolerance

  

Exam Result

  

Standard 1.C.1

The Companies provide access to an on-line manual for each state and product set
which agents are able to review at any time. The Companies provide timely
communications regarding changes in underwriting processes, product
clarifications, compliance updates, changes in forms and process to the division
offices.

           Pass/Fail                      Pass             

Standard 1.C.2

The Companies require all agents to pass annual testing (based on the agent’s
TTACC anniversary date) in order to retain their appointments. This testing is
updated to reflect new information implemented since their most recent TTACC
testing.

   10%    Pass   

Standard 1.D.1

The agent training curriculum includes:

 

•    Business Ethics and Legal Requirements;

 

•    Legal requirements regarding disclosures, application completion, and
signatures;

 

•    Legal and ethical requirements for truth and fair dealing in sales of
health insurance;

 

•    Point of Sale (“POS”) Training including the following topics:

 

•    Complete and accurate information about the

 

•    Companies’ product portfolio and variety of riders;

 

•    Current presentation aids (brochures, visual aids, scripts, etc.) for use
in educating Customers about and selling the Companies’ products;

 

•    Appropriate techniques for POS presentations to special populations
(including the elderly, disabled, and non- or limited-English speaking persons);

 

•    Tools available to educate Customers about their products and resources
available for assisting Customers with questions or problems which the agents
are unable to resolve, including the local state insurance department; and

 

•    How to contact the Companies’ Agent Outreach department, a subset of the
Companies’ Customer Service representatives dedicated to agent support.

 

•    New products and the related POS materials

 

•    Information on how a claim would be processed for each product, including

 

•    Limitations of products; and

 

•    Stop-loss for Customers, where applicable.

 

•    Complaint-handling procedures and support

   Pass/Fail    Pass

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 80



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

Focus Area

  

Performance Standard

  

Tolerance

  

Exam Result

  

Standard 1.D.2

The training program is reviewed at least annually and updated as needed.
Updates are made more frequently if applicable laws or the Companies’ procedures
require.

           Pass/Fail                      Pass             

Standard 1.D.3

Agents are required to pass testing on each product before the agents may sell
that product.

   10%    Pass   

Standard 1.D.4

Inappropriately submitted applications are rejected and not underwritten.

   10%    Pass   

Standard 1.D.5

Trainees are asked to provide written or on-line evaluations of the training
programs and the trainer(s).

   Pass/Fail    Pass   

Standard 1.D.6

The Companies have a Code of Ethics and Professional Responsibility for agents.

   Pass/Fail    Pass   

Standard 1.D.7

As part of the agent appointment process, and thereafter each calendar year, the
Companies require that all agents acknowledge in writing or electronically that
they have read and agreed to abide by the Code of Ethics and Professional
Responsibility for agents.

   10%    Pass   

Standard 1.E.1

Annually, the Companies’ Compliance, Sales, Training, and Operations departments
evaluate the Companies’ agent training program for course content (including new
legislative or regulatory mandates), delivery and testing medium, and other
feedback or information available to the Companies (including from trainee
evaluations, complaints, field management, or Customer surveys); and thereafter,
recommends improvements to the program.

   Pass/Fail    Pass   

Standard 1.E.2

A team of Senior management, including the Companies’ Sales; Training; and
Operations departments and the Chief Compliance Officer (“CCO”) meet quarterly
to discuss agent testing results and other feedback available to the Companies
(including complaints or Customer survey information). This team recommends
changes as a result of the feedback.

   Pass/Fail    Pass

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 81



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

Focus Area

  

Performance Standard

  

Tolerance

  

Exam Result

  

Standard 1.E.3

Appropriate departments within the Companies assess the recommendations from
Senior management, provide feedback to Senior management, and implement the
recommendations, as appropriate.

           Pass/Fail                      Pass             

Standard 1.E.4

The Companies require that Field Leaders pass TTACC testing at a 90% level,
holding them to a higher standard than the rest of the field force.

   Pass/Fail    Pass   

Standard 1.E.5

The Companies require that trainers, including Field Leaders involved in
training, are instructed on how to train by August 1, 2009. The Companies
provide constructive written feedback to the trainers. Thereafter, Companies
require that new Field Leaders who are involved in training are instructed on
how to train within 60 days of their promotion to Field Leader.

   10%    Pass   

Standard 1.E.6

The Companies have a plan and a schedule to provide annual refresher instruction
on training techniques.

   Pass/Fail    Pass   

Standard 1.E.7

Each calendar year, the Companies require that trainers, including Field Leaders
involved in training, receive refresher instruction on training techniques.

   10%    Pass   

Standard 1.F.1

The Companies review Customer complaints and Benefit Confirmation Program
(“BCP”) data at least quarterly to determine whether Customers understand the
provisions of their policies, and to recommend necessary changes to agent
training and point of sale materials.

   Pass/Fail    Pass   

Standard 1.F.2

For currently marketed products, the Companies implement revisions to agent
training, Customer care representative training, and point of sale materials
within 90 days of the recommendations discussed in Standard 1.F.1. Customer care
representatives are the Companies’ home office staff who communicate with or
otherwise respond to communications received from Customers.

 

In those instances where the revisions require regulatory or other external
approval, system modifications or involve other dependencies:

 

•    The Companies have submitted a draft implementation program to the
Monitoring Regulators regarding a reasonable timetable to implement these
revisions.

 

•    The Companies have used all reasonable efforts to achieve agreement with
the Monitoring Regulators on an implementation schedule.

   Pass/Fail    Pass

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 82



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

Focus Area

  

Performance Standard

  

Tolerance

  

Exam Result

  

Standard 1.F.3

For non-currently marketed products, the Companies revise Customer care
representative training within 90 days of the recommendations discussed in
Standard 1.F.1.

 

In those instances where the revisions require regulatory or other external
approval, systems modifications or involve other dependencies:

 

•    The Companies have submitted a draft implementation program to the
Monitoring Regulators regarding a reasonable timetable to implement these
revisions.

 

•    The Companies have used all reasonable efforts to achieve agreement with
the Monitoring Regulators on an implementation schedule.

           Pass/Fail                      Pass             

Standard 1.G.1

The Companies utilize a standard, written BCP training program with content that
is consistent with agent training on currently marketed products and new
products.

   Pass/Fail    Pass   

Standard 1.G.2

By August 1, 2008, the Companies train BCP representatives regarding use of
listening and questioning techniques in order to assess the Customer’s level of
understanding regarding currently marketed products and their features, and have
incorporated listening and questioning techniques into new hire and annual
refresher training.

   10%    Pass

Agent

Oversight

  

Standard 2.A.1

The Companies have trained field leadership on the use and functionality of the
Agency Management System (AMS) by August 1, 2009.

 

•    Thereafter, Companies require supplemental training based on upgrades to
AMS within 60 days of the upgrade installation.

 

•    The Companies require promoted Field Leaders to complete training within 60
days of promotion.

   10%    Pass   

Standard 2.A.2

The Companies utilize AMS, including:

 

•    Use of the system to monitor agent performance based on the severity and
volume of each agent’s complaints; and

 

•    Use of the system by Field Leaders to monitor, mentor, and provide
additional coaching to the agents.

   Pass/Fail    Pass

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 83



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

Focus Area

  

Performance Standard

  

Tolerance

  

Exam Result

  

Standard 2.A.3

The Companies utilize AMS data to review and act on inappropriate sales
practices via the Sales Practices Review Team (“SPRT”) or a successor committee
which meets at least 10 times per year.

           Pass/Fail                      Pass             

Standard 2.A.4

Proven serious agent misconduct is dealt with expeditiously when known to the
Companies.

   Pass/Fail    Fail   

Standard 2.B.1

The Companies test their agents in a monitored and proctored environment in
field offices under the supervision of the Division Leader or designee to ensure
that no notes, brochures or other reference materials are available to the
agent. The test is conducted on-line and is initiated by the monitoring Division
Leader or designee.

   10%    Pass   

Standard 2.B.2

The testing program is designed to demonstrate the agents’ ability to:

 

•    Answer Customers’ most frequently asked questions;

 

•    Explain what is covered by the policy;

 

•    Explain what is excluded from the policy;

 

•    Outline the types of expenses the Customer can expect to pay out of pocket
(deductible, co-insurance, co-pays, etc.);

 

•    Describe the Customer population(s) for whom this product is appropriate;

 

•    Describe the Customer population(s) for whom this product is NOT
appropriate;

 

•    Describe the relationship between the Companies and the association and
whether association membership is required for purchase or maintenance of
coverage under the product; and

 

•    Know the Companies’ requirements for a point-of-sale presentation of this
product (for example, leaving a detailed product brochure with the Customer, use
of the association disclosure form).

   Pass/Fail    Pass   

Standard 2.B.3

The Companies conduct annual in-person reviews of the Field Leaders’
presentations of health insurance agent training as part of the TTACC audit
program.

   10%    Fail   

Standard 2.C.1

As part of the BCP program, the Companies attempt to contact all new medical
product Customers within 90 days of the sale regarding their coverage and their
POS experience.

   Pass/Fail    Pass

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 84



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

Focus Area

  

Performance Standard

  

Tolerance

  

Exam Result

  

Standard 2.C.2

When issues relating to agent conduct are identified through the BCP calls,
those agent issues are investigated by the Companies.

   10%    Pass   

Standard 2.C.3

The Companies use AMS to monitor agent actions in the specific areas of

 

•    Business submitted;

 

•    Complaints activity; and

 

•    Taken rate (percentage of declines, incompletes, and cancellations of total
business submitted).

           Pass/Fail                      Pass             

Standard 2.C.4

Procedures are in place for appropriate response to problems identified through
the agent monitoring program, including retraining, discipline, or termination
of the agent or field leadership, as appropriate.

   Pass/Fail    Pass   

Standard 2.C.5

As problems are identified through the agent monitoring program, they are
resolved, as appropriate, including retraining, discipline, or termination of
the agent or field leadership.

   10%    Pass   

Standard 2.C.6

The Companies review logged complaints quarterly to determine trends such as
misunderstandings about product features, processing concerns; benefit
dissatisfaction, and failure of agents to provide sufficient information to
Customers.

   Pass/Fail    Fail   

Standard 2.C.7

If negative indications or trends are identified as the result of the quarterly
review of logged complaints or trends, the Companies take action to resolve the
indicated problem(s).

   Pass/Fail    N/A   

Standard 2.C.8

The Companies review quarterly the results of Customer surveys and recommend and
implement changes to training, products, or processes as appropriate.

   Pass/Fail    Pass   

Standard 2.D.1

The Companies’ Compliance, Product Development and Sales departments have
developed POS materials and disclosures to support products currently offered to
Customers.

   Pass/Fail    Pass   

Standard 2.D.2

POS materials are reviewed at least annually to assess whether the materials
continue to be appropriate and whether they include appropriate disclosures.

   Pass/Fail    Pass

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 85



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

Focus Area

  

Performance Standard

  

Tolerance

  

Exam Result

  

Standard 2.D.3

The Companies document any revisions made to POS materials, as well as whether
POS materials have been discontinued.

           Pass/Fail                      Pass             

Standard 2.E.1

The Companies utilize AMS data to review and act on inappropriate sales
practices via SPRT or a successor committee which meets at least 10 times per
year.

   Pass/Fail    Pass   

Standard 2.E.2

Proven serious agent misconduct is dealt with expeditiously when known to the
Companies.

  

See detail under RSA Standard

2.A.4.

  

Standard 2.E.3

All complaints clearly alleging agent misrepresentation of the product at the
point of sale are investigated.

   Pass/Fail    Pass   

Standard 2.E.4

Those agents investigated per Standard 2.E.2 and 2.E.3, and found to be
misrepresenting products at the point of sale are retrained or disciplined as
appropriate up to, and including, dismissal.

   Pass/Fail    Pass   

Standard 2.F.1

The Companies annually evaluate Field Leaders based upon TTACC audit results and
the performance of agents within their respective territories. Performance
measurements include:

 

•    Complaint activity;

 

•    Taken rates; and,

 

•    Risk associated with agent debt.

 

These measurement standards identify Field Leaders requiring additional
oversight, as well as those demonstrating effective accountability and
performance.

   Pass/Fail    Pass Claims Handling   

Standard 3.A.1

The Companies have identified claims in the claims sample selected as part of
the Multi-State exam for which diagnosis and CPT codes were refined by the
Companies which could have resulted in improper claims adjudication outcomes.
These claims were assessed to determine whether any improper claims
adjudications outcomes resulted from the refinement of diagnosis and CPT codes,
and were re-adjudicated based on this assessment, as appropriate.

   10%    Pass   

Standard 3.A.2

The Companies do not allow diagnosis or CPT codes submitted by providers on
claims to be altered by Company personnel.

   Pass/Fail    Pass   

Standard 3.B.1

For business not yet set up on or migrated to a new claims adjudication system
as described in Standard 3.B.2, the Companies’ claims adjudication system allows
an entire claim to be tracked and counted as a single claim unit for each bill
submitted and processed in the system, and the Companies require that each claim
is handled under a single claim identifier (“film number”).

   Pass/Fail    Pass

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 86



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

Focus Area

  

Performance Standard

  

Tolerance

  

Exam Result

  

Standard 3.B.2

As of 12/31/2009, the Companies enter claims for any products set up on a new
claims adjudication system as a unique single claim unit for each bill submitted
and process in the system under a single claim number.

           Pass/Fail                      Pass             

Standard 3.C.1

All claims are adjudicated in a timely manner as required by statute or rule in
the appropriate jurisdiction (including the tolerances provided in those
statutes or rules) based upon claim submission location. Where no tolerance
standards are promulgated in a particular jurisdiction, the NAIC Market
Regulation Handbook tolerance standard of 7% applies.

   Pass/Fail    Pass   

Standard 3.C.2

All delayed claim letters include the reason(s) for the delay and information
needed to complete processing.

   7%    Pass   

Standard 3.C.3

The Companies do not allow personnel to pend claims while waiting for
information on other unrelated claims. Each claim submission is handled
separately.

   7%    Pass   

Standard 3.D.1

All EOB forms include the deductible information pertinent to the claim.

   7%    Pass   

Standard 3.E.1

The Companies perform routine and ongoing audits of claims to determine
adherence with the Claims Procedures Manual and applicable laws and regulations.
These audits are conducted by claims department personnel independent of the
claims adjudication unit.

 

The auditing program is such that each claims handler has at least one of his or
her claims audited monthly.

   10%    Pass   

Standard 3.E.2

The Companies’ Claims Department audits are consistent across Companies and the
auditing program is evaluated and updated on an ongoing basis and at least
annually.

   Pass/Fail    Pass   

Standard 3.E.3

The results of the audits are analyzed quarterly by appropriate supervisory or
senior personnel to identify trends and root causes of claim mishandling, areas
for training emphasis, and problem claims adjusters.

 

The Companies can demonstrate that procedures are in place and followed for
appropriate response to problems identified through the claims handling audit
program, including retraining, discipline, or dismissal of claims handlers, as
appropriate. The Companies can demonstrate follow-through on any identified need
for change from identification to action and resolution. Such follow-through
includes assessment of each change.

   Pass/Fail    Pass

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 87



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

Focus Area

  

Performance Standard

  

Tolerance

  

Exam Result

  

Standard 3.E.4

The claims department’s auditing program includes random selection and auditing
of paid, pending and denied claims. The number of claims sampled is consistent
with the requirements of the NAIC Market Regulation Handbook.

           Pass/Fail                      Pass          

Claims

Procedures

Manual

  

Standard 4.1

The Companies maintain a current Claims Procedures Manual.

   Pass/Fail    Pass   

Standard 4.2

The Companies are able to demonstrate that the Claims Procedures Manual is
evaluated and updated as appropriate, and at a minimum annually.

   Pass/Fail    Pass

Identification

of Company

  

Standard 5.A.1

All claims are adjudicated under the Company in which the claim is being made.

   7%    Pass   

Standard 5.B.1

Each Customer is notified any time a claim is denied. This includes situations
where a Customer has coverage under more than one of the Companies, and a
Company believes that the Customer’s claim may more appropriately or
successfully be made to another of the Companies. In that situation, the
Companies ensure that this information is clearly explained to the Customer and
correctly documented by the Company (or Companies) to which the claim is being
made.

   7%    Pass   

Standard 5.C.1

The Companies do not allow Company personnel to process a claim under a
different company or policy than that under which the claim has been made
without direct, clear explanation to the Customer and compliance with the above
requirements.

   7%    Pass   

Standard 5.C.2

Documentation in each Company’s file is

such that a reviewer can determine

from the documentation:

 

•    The actions taken by the Company with regard to a claim;

 

•    The status of the claim related to that Company; and

 

If a Company has denied and closed a claim because coverage exists under the
Customer’s policy with another of the Companies, a reviewer can tell from the
first company’s documentation which Company’s records to search to find
subsequent developments on the claim.

   7%    Pass

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 88



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

Focus Area

  

Performance Standard

  

Tolerance

  

Exam Result

Transparent

Relationships

With

Associations

  

Standard 6.A.1

The Companies require that insurance payments and association payments are
received as two separate payments.

   10%    Pass   

Standard 6.A.2

The Companies are able to demonstrate that they have identified each state in
which the definition of premium includes all amounts collected by the insurer
and advised those states whether the Companies need to amend their premium tax
filings. The Companies can demonstrate follow-through with each applicable
state.

           Pass/Fail                      Pass             

Standard 6.B.1

The Companies disclose to Customers the relationship between each Company and
each association the Company utilizes for marketing products.

   10%    Pass   

Standard 6.C.1

The Companies record as revenue the policy fees collected on which they
correspondingly pay premium tax. The Companies do not record as revenue fees
payable to the association.

   10%    Pass   

Standard 6.C.2

The Companies properly calculate and account for premium refunds to Customers
according to applicable Company policies, laws, rules, and regulations.

   10%    Pass   

Standard 6.D.1

The Companies evaluate the associations through which they sell products on an
annual basis to assess whether the reputation of the association , the fees
charged and the services offered make it an appropriate avenue for selling the
Companies’ products.

   Pass/Fail    Pass

Complaints and

Grievances

  

Standard 7.A.1

All complaints, written and verbal, are recorded and logged in compliance with
applicable state laws and Companies’ procedures.

   10%    Pass   

Standard 7.B.1

All issues raised in a complaint or grievance, written or verbal, are
acknowledged, investigated and finalized / disposed of according to applicable
contract language, statutes, rules and regulations.

   10%    Pass   

Standard 7.C.1

All complaints and grievances, written or verbal, are handled in compliance with
applicable statutes, rules, and regulations for timely responses and
resolutions.

   10%    Pass

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 89



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

Focus Area

  

Performance Standard

  

Tolerance

  

Exam Result

  

Standard 7.D.1

The Companies have identified those jurisdictions that have statutes or
regulations defining a “grievance” and maintain state-specific procedures for
staff when handling grievances.

           Pass/Fail                      Pass             

Standard 7.D.2

The Companies can demonstrate that all appropriate staff is trained to identify
grievances upon receipt.

   10%    Pass   

Standard 7.D.3

The Companies have written procedures in place for all appropriate staff to
follow when handling grievances. These procedures are consistent with
state-specific statutes, rules, and regulations governing grievances.

   Pass/Fail    Pass   

Standard 7.E.1

The Companies’ procedures require that an agent’s statement must be requested
for all complaints and grievances involving an agent’s actions.

   10%    Pass   

Standard 7.F.1

The Companies have prepared a report to regulators outlining their
complaint-related business practice reforms. The report includes documentation
to evidence and support the adequacy of such reforms.

   Pass/Fail    Pass   

Standard 7.F.2

The Complaint Action Team (or successor committee) maintains a tracking log for
identified issues. The Companies have established procedures to ensure that
there is ownership and accountability and procedures to monitor and ensure
appropriate follow- through.

   Pass/Fail    Pass

Cancellation,

Non-renewal

and

Discontinuance

Notices

  

Standard 8.1

Cancellation, non-renewal and discontinuance notices are handled consistently
for all policies and payment methods.

   10%    Pass   

Standard 8.2

The Companies’ practices regarding cancellation, non-renewal and discontinuance
notices are compliant with policy provisions and state laws.

   10%    Pass   

Standard 8.3

Notification about the availability of a grace period for payment of premiums is
consistent across all certificate holders.

   10%    Pass

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 90



--------------------------------------------------------------------------------

Multi-State Examination of MEGA, Mid-West & Chesapeake

 

Focus Area

  

Performance Standard

  

Tolerance

  

Exam Result

Compliance

Program

  

Standard 9.1

The Companies’ Chief Compliance Officer manages a team of professionals which is
charged with the responsibility for providing compliance guidance to the
managers, employees and agents of the Companies, including the following:

 

•    Research and communicate regarding new laws and regulations, including
mandates, applicable to the business of the Companies;

 

•    Participate as an advisor to committees and work groups throughout the
Companies;

 

•    Develop internal policies and procedures when appropriate and maintain such
policies and procedures as necessary to comply with current regulatory
requirements; and

 

•    Advise Senior Management regarding compliance risks.

 

The Compliance team will have oversight responsibilities for all compliance
related activities throughout the Companies, including:

 

•    Oversee a complaints unit to monitor timely and thorough responses and
follow through on common issues or trends;

 

•    Oversee a special investigations unit regarding fraud, waste, and abuse;

 

•    Oversee market conduct examination activities; Serve as Compliance liaison
to external regulatory bodies; and oversee advertising.

     

Pass

           

Standard 9.2

The Companies’ compliance program is judged by the Standards for Performance
Measurement as set forth in this Attachment C and has been independently
evaluated at periodic intervals.

           Pass/Fail                      Pass             

Standard 9.3

The Companies inform regulators concerning the program enhancements and changes
to their compliance procedures via the semi-annual reports outlined in the
Regulatory Settlement Agreement.

   Pass/Fail    Pass

Separate

Financial

Information

For PDA and

SDA

  

Standard 10.1

Financial information for HealthMarkets’ wholly-owned subsidiaries Performance
Driven Awards, Inc. (“PDA”) and Success Driven Awards, Inc. (“SDA”) is prepared,
separate from the parent entity, and is available to domestic regulators upon
request.

   Pass/Fail    Pass

Accounting

Support For

Treatment of

Agents’ Stock

Benefit Match

  

Standard 11.1

SDA and PDA, which are non-owned affiliates of the Companies, account for the
stock matching benefit program. The accounting for the stock matching benefit
paid to agents and field service representatives for the respective associations
under the agent stock plan complies with generally accepted accounting
principles.

   Pass/Fail    Pass

Providing

Requested Copy

of Outside

Consulting

Report

  

Standard 12.1

The Companies have provided the Examiners with an overview of the outside
consultant’s report.

   Pass/Fail    Pass

Report to

Regulators

Outlining All

Changes

  

Standard 13.1

The Companies have prepared the report to regulators outlining changes, as
requested.

   Pass/Fail    Pass

 

MEGA, Mid-West & Chesapeake

Multi-State Examination Report as of December 31, 2010

   Page 91



--------------------------------------------------------------------------------

LOGO [g359451g22m32.jpg]

  

9151 Boulevard 26

North Richland Hills

Texas, 76180

           

P 817-255-5516

F 817-255-8125

 

   3 April 2012    Via E-mail & USPS

The Honorable Linda S. Hall

Director, Division of Insurance

State of Alaska

550 West 7th Avenue, Suite 1560

Anchorage, AK 99501-3567

The Honorable Mike Kreidler

Commissioner

Office of the Insurance Commissioner

5000 Capitol Boulevard

Tumwater, WA 98501

The Honorable Dave Jones

Commissioner

California Department of Insurance

300 South Spring Street, South Tower

Los Angeles, CA 90013

The Honorable John Doak

Commissioner

Oklahoma Insurance Department

3625 NW 56th, Suite 100

Oklahoma City, OK 73112-4511

The Honorable Eleanor Kitzman

Commissioner

Texas Department of Insurance

P.O. Box 149104

Austin, TX 78714-9104

 

  RE: Multi-State Market Conduct Examination of

       The MEGA Life and Health Insurance Company,

       Mid-West National Life Insurance Company of Tennessee, and

       The Chesapeake Life Insurance Company

Dear Director Hall and Commissioners Kreidler, Jones, Doak, Kitzman:

On behalf of The MEGA Life and Health Insurance Company, Mid-West National Life
Insurance Company of Tennessee and The Chesapeake Life Insurance Company
(hereinafter collectively “the Companies”), we appreciate the opportunity to
provide our Response to the Multi-State Market Conduct Examination Draft Report
(“Draft Report”) dated March 13, 2012 pursuant to R.C.W.48.37.060 (12)(c).

 

HealthMarkets® is the brand name for products underwritten and issued by the
insurance subsidiaries of HealthMarkets, Inc. –The Chesapeake Life Insurance
Company®, Mid-West National Life Insurance Company of Tennessee SM and The MEGA
Life and Health Insurance Company. SM



--------------------------------------------------------------------------------

Director Hall and Commissioners Kreidler, Jones, Doak, Kitzman

3 April 2012

   Page  93

 

In July, 2010, the Monitoring Regulators concluded that the Companies were
compliant with 45 of the 93 Standards of Performance Measurement (“Standards”)
required by the Regulatory Settlement Agreement (“Agreement”) entered into
between the Companies and the Signatory Regulators in mid- 2008. Now, after
further examination, the Draft Report confirms that we are compliant with an
additional 43 of the remaining 48 Standards for a total percentage of compliance
of 95%. As noted below, we believe the rate should be reported as 100% compliant
with the Agreement.

The Examiners found the Companies’ performance satisfactory for each and every
category regarding Standards 3, 5, 7 & 8. Specifically, the Examiners noted zero
errors in 17 of 21 items tested for these Standards and only minimal errors—well
within the agreed tolerances—for the other 4 items for these Standards. We
believe that the overall outcome is more than “satisfactory” given the
significance of the categories tested—claims, customer relationships, complaints
and cancellations—each of which relates to core operations. We also note the
Draft Report shows the Companies were 100% compliant with the Standards
regarding disclosure of relationships with unaffiliated associations, financial
information of certain affiliates, compliance program, claims manual, and
specific reporting requirements (Standards 4, 6, 9, 10, 11, 12 & 13).

The only categories in which the Examiners noted any issues of possible
non-compliance were a few items in Standards 1 & 2 related to Agent Training and
Oversight. We note that these two Standards are unique to the Agreement and are
not based on law or regulations. The language of each item in these Standards is
brief. We understood that the Signatory Regulators expected the Companies to
build robust processes and practical business solutions that reasonably
fulfilled the requirements of the Standards to achieve compliance – much like
the process regulatory agencies follow to implement legislation. We have
achieved that goal.

Our approach to assuring that we met the Standards was straightforward and was
shared with the Monitoring Regulators during the semi-annual reporting phase and
at the onset of the examination –

1) The Companies developed processes that were reasonably related to the words
and requirements of the 93 Standards, including Policies and Procedures when
appropriate

2) The Companies followed these processes in a timely, compliant and
business-like manner

3) The Companies documented our actions

We believe that the Draft Report should accurately and consistently present all
the facts regarding the Companies’ actions in support of our compliance with the
Agreement and the Standards as written. We also believe that the Draft Report
should be transparent regarding the approach and processes that the Examiners
followed in assessing the Companies’ implementation efforts. This is especially
true for the Standards with a Pass/Fail tolerance because these items are more
susceptible to subjective reasonability tests. In short, the Companies should
have had a fair chance from the outset to meet the expectations of the Signatory
Regulators, and the Draft Report should reflect that. However, we also
understand that reasonable people could have different interpretations, even for
seemingly simple and straightforward Standards. But in fairness, we believe that
if the Companies’ interpretation was reasonable, it should be given deference in
the context of this negotiated Agreement.

The Companies disagree with the Examiners’ assessment that we did not meet 5
items of the Standards. The Companies provided extensive documentation to
describe and support our actions to implement new or to improve existing
processes for each of these 5 items. We understand that our actions may not be
viewed as perfect under some interpretations, and that the actions we took could
be subject to future improvements. However, we do believe that we applied
reasonable interpretations to all of our actions and met the substance and the
spirit of each item for every Standard.

 

HealthMarkets® is the brand name for products underwritten and issued by the
insurance subsidiaries of HealthMarkets, Inc. –The Chesapeake Life Insurance
Company®, Mid-West National Life Insurance Company of Tennessee SM and The MEGA
Life and Health Insurance Company. SM



--------------------------------------------------------------------------------

Director Hall and Commissioners Kreidler, Jones, Doak, Kitzman

3 April 2012

   Page  94

 

Our comments regarding specific Standards are as follows:

Standard 1A3: We believe that we should be assessed for this Standard based on
the process that we put in place. We agree that one agent (123-6) from the
sample of 64 was appointed on March 2, 2010 by the Companies without proof that
she completed our test. We documented that we had a process for this Standard,
but we also explained to the Examiners that this appointment occurred due to a
technical error in our testing system and not because we intentionally subverted
that process. On the same day that this error occurred, this agent also took and
passed a different test to support her appointment with one of our other
Companies —i.e., our process worked as intended. This particular agent never
submitted any applications for any of our Companies and resigned within a few
months of her appointment. There was no consumer harm. When we discovered the
technical error prior to the start of the examination, we conducted a self-audit
to assure that there were no other occurrences of this nature that had gone
undetected.

Standards 2A4 and 2E2: We are disappointed that these Standards have been
reported as non-compliant since both of the two complaints cited arose outside
of the stated examination review period and prior to June 30, 2009 when the
Companies reported these Standards as met. The inclusion of these two complaints
in the sample tested contradicts the “Examination Approach” language on page 16
of the Draft Report and is inconsistent with the time period for the additional
testing of complaints conducted for these Standards that was done in conjunction
with Standard 7A1 and for which no examination issues were identified (page 35).
Even disregarding the inconsistency in the Examination Approach, the Draft
Report does not accurately describe the actions by the Companies in which there
was no consumer harm.

Standard 2B3: We believe that this Standard should be interpreted to review the
presentation quality and communication skills of the Field Leaders in their
normal work environment. Other Standards assessed the content of the
standardized training program. The Companies defined this “review” process in
our Sales Compliance Field Audits Policy and Procedures Section 2.3 Audit
Evaluation (excerpt below) as:

The Auditor shall attend one (1) day of the Insphere/HealthMarkets training
program and review the classroom presentation for several elements including,
but not limited to, the following: . . .

The Auditor will review the presentation made by the Agency Manager and make an
assessment of either ‘satisfactory’ or ‘needs improvement’. Any presentation
deemed ‘needs improvement’ will be reported to the Insphere National Product
Training department for remediation.

For several other Standards (notably Standard 1B2), the Companies provided
Policies and Procedures and the Examiners concluded the Companies were compliant
with those Standards because we had a process and we followed it. For Standard
2B3, the Examiners applied their own interpretation that resulted in determining
whether an experienced auditor sat through an experienced Field Leader’s entire
3-5 day new recruit training presentation and checked off all Training Element
boxes on an audit list – i.e., a rote assessment rather than a quality
assessment.

Per our Policy and Procedures, we completed the required presentation reviews
for 100% of the eligible Field Leaders within the Examiners’ sample.

 

HealthMarkets® is the brand name for products underwritten and issued by the
insurance subsidiaries of HealthMarkets, Inc. –The Chesapeake Life Insurance
Company®, Mid-West National Life Insurance Company of Tennessee SM and The MEGA
Life and Health Insurance Company. SM



--------------------------------------------------------------------------------

Director Hall and Commissioners Kreidler, Jones, Doak, Kitzman

3 April 2012

   Page  95

 

Standard 2C6: The Companies provided the Examiners with many examples of
quarterly and other analyses of complaints that we routinely performed to
identify data trends and implement process improvements or changes to agent
training during the review period. In addition, during the review period and
since, the Companies’ complaint statistics have declined dramatically. These
facts are not presented in the Draft Report. The Examiners acknowledged that the
Companies had a process in place throughout the exam period to identify
individual agent complaint trends (aka “micro”) and that the Companies
disciplined agents based on such trends. However, the Examiners fault the
Companies for not conducting “macro level” trending although this is not
required by the Standard and as if “micro” complaints and “macro” trends were
unrelated to each other.

We simply disagree. We respectfully request that this Standard be reconsidered.

Since May 2008 when we entered into the Agreement, the Companies have spent
thousands of people-hours diligently developing or improving, implementing, and
monitoring sound business processes to meet each and every one of the
requirements of the 93 Standards for Performance Measurement. We appreciate the
feedback that we have received from the Monitoring Regulators and the Examiners
since then. We are disappointed that the Monitoring Regulators do not share our
view that we have satisfied all of the Standards in fact and spirit.

Nonetheless, we waive our rights to a hearing under R.C.W. 48.37.060 (12)(c) and
appreciate this last opportunity to present our response to the Multi-State
Examination prior to publication of the final report by the Washington
Commissioner. We look forward to a quick resolution of this matter and the
opportunity for our Companies to be held to the same statutory and regulatory
standards as others in the marketplace.

Respectfully Submitted,

Susan E. Dew, SVP & Chief Compliance Officer on behalf of

The Management Team of

The MEGA Life and Health Insurance Company

Mid-West National Life Insurance Company of Tennessee

The Chesapeake Life Insurance Company

 

HealthMarkets® is the brand name for products underwritten and issued by the
insurance subsidiaries of HealthMarkets, Inc. –The Chesapeake Life Insurance
Company®, Mid-West National Life Insurance Company of Tennessee SM and The MEGA
Life and Health Insurance Company. SM



--------------------------------------------------------------------------------

ATTACHMENT B

Regulatory Settlement Agreement

The Regulatory Settlement Agreement was previously filed as Exhibit 10.1 to the
Company’s current report on Form 10-Q for the quarterly period ended June 30,
2008, File No. 001-14953 and is incorporated herein by reference.

 